CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

SECOND AMENDED AND RESTATED MASTER SERVICES AGREEMENT

 

Whereas Qwest Corporation (“Client”) and Synacor, Inc. (“Synacor”) entered into
that certain Amended and Restated Master Services Agreement (the “ARMSA”) dated
effective April 1, 2012 (the “ARMSA Effective Date”) whereby Synacor provided
Services for use by Client’s customers; and

 

Whereas the parties desire to amend and consolidate the ARMSA and the amendments
thereto documenting the relationship Synacor and Client and Client’s Affiliates
(as defined herein), under the terms of this Agreement

 

Now, therefore, Client and Synacor hereby agree as follows:

 

1.  PARTIES and EFFECTIVE DATE

 

1.1

Parties.

 

Synacor, Inc.

Qwest Corporation on behalf of itself and as agent for its Affiliates

Attention: [*]                    Attention: [*]

Address:

40 La Riviere Drive, Suite 300Address:930 15th St.

Buffalo, New York 14202                                 Denver, Colorado  80202

Telephone:[*]           Telephone:  [*]

Fax:                      716-332-0081Fax:             [*]

Email: [*]Email: [*]

 

Copy of Notices to:

SynacorQwest Corporation

Attention: Synacor Legal Department                     Attention: CenturyLink
Law Department

Address:

40 La Riviere Drive, Suite 300Address:1801 California Street, 10th Floor

Buffalo, New York 14202                                 Denver, CO 80202

Fax:                     716-332-0081Fax:             [*]

 

1.2 Effective Date. June 1, 2017.

 

2. SYNACOR SERVICES AND RESPONSIBILITIES

 

2.1 Services.  

 

(a)Services and Users.  Subject to the terms and conditions of this Master
Services Agreement (the “Master Agreement”), as may be amended pursuant to the
provisions of Section 13 hereof, Synacor shall provide the services described in
this Agreement (collectively, the “Services”) in accordance with the terms and
conditions set forth herein and those set forth in the Schedules attached hereto
and incorporated herein, and any other addenda, schedules, and exhibits as may
subsequently be agreed to and signed by each of the parties hereto and attached
to this Master Agreement from time to time (collectively, the “Supplements” and,
together with the Master Agreement, the “Agreement”).  Synacor may provide the
Services directly to Client, or indirectly using contractors or other third
party vendors or service providers, provided that in any event, Synacor shall
remain primarily responsible for the delivery of the Services to Client in
accordance with this Agreement.  Each party shall provide the other with
reasonable cooperation, assistance, information and access as may be lawful and
necessary to initiate and thereafter provide Client’s and its registered users’
use of the Services (such as, for example, developing any content, user
interfaces or appearance specific to the Services contracted for by
Client).  Residential mass market consumer and small business customers of
Client and its Affiliates who have entered into a subscription agreement with
Client or any of its Affiliates for Client’s (or its Affiliates’) high speed
Internet access service (including broadband service) in the Service Area (“HSI
Subscribers”), as well as, at Client’s election and in Client’s sole discretion,
Client’s (and its Affiliates’) other customers and other public users (“Guests”
and together with HSI Subscribers, “Users”), will have access to the Client
Branded Portal.  The parties agree that Synacor shall provide to Client the
Client Branded Portal through which Users will access content and/or services,
except as otherwise set forth herein.  Synacor shall provide the Services in a
manner designed to minimize errors and interruptions.  Notwithstanding the
foregoing, the Services may be temporarily unavailable for scheduled maintenance
or for unscheduled emergency repairs, by

 

Page 1 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Synacor or by third-party providers, or because of other causes beyond Synacor’s
reasonable control; Synacor shall notify Client in all such events in accordance
with Schedule F.  “Affiliate” means any corporation or other legal entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such corporation or other legal
entity as determined by the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities, by contract, management
agreement or otherwise.

(b) Migration of Legacy Email Boxes.  The parties agree that Synacor will,
provide services to assist client with migrating  Users’ email boxes from their
current location in Client’s data center [*] and an additional data center in
[*] where such Users’ email boxes reside as of the Effective Date to [*] (as
defined below).  Email boxes being migrated from [*] to [*] will be migrated
without additional cost.  For email boxes being migrated from [*] to [*], it
will be mutually agreed by the parties what, if any, fee is due for such
migration once further information is known about the scope and timing of such
migration. Until Client directs Synacor to destroy such email boxes in [*] and
[*] data centers because they have been replaced by email boxes in the new data
center anticipated to be in [*] all such legacy email boxes shall, for the Email
Fee set forth in Section 1(F)(ii) of Schedule A, be maintained by Synacor
hereunder.  If Client directs Synacor to maintain such legacy email boxes after
the migration to [*], Client shall continue to pay the Email Fee set forth in
Section 1(F)(ii) of Schedule A until Client authorizes Synacor to terminate such
Activated Email Boxes and any data related thereto.  For the avoidance of doubt,
in the event Synacor provides additional migration services during the Term, the
parties will mutually agree what, if any, fee is due for such migration
services.

(c) Business Portal.  The parties further agree that unless and until Client
terminates the requirement of Synacor to provide the Business Portal (and
associated Users) pursuant to Section 2.b. of Schedule A, Synacor shall continue
to provide the Business Portal, pursuant to the terms of this Agreement. In the
event Client terminates the requirement of Synacor to provide the Business
Portal, Synacor shall assist and cooperate with Client to migrate such Users of
the Business Portal.   The parties will mutually agree upon a fee, if any, due
for such assistance and cooperation.  

 

2.2 Additional Services.  Upon mutual agreement of the parties, Client may
engage Synacor to provide additional development services or other professional
services (“Additional Services”).  Such Additional Services shall be provided
pursuant to a separately executed professional services statement of work for an
additional fee, if any, agreed to by the parties and shall be provided as part
of the Services.  From time to time, Synacor may also offer other services to
Client that are beyond the scope of this Agreement.  All such other services
shall be provided upon terms and conditions as the parties may mutually
establish in writing.  Each professional services statement of work shall
specify whether any resulting deliverable or service is owned by Synacor or will
be considered a work made for hire and owned by Client.  In the event the
professional services statement of work is silent as to the ownership of the
deliverables or service, the parties agree that such deliverables or service
will be owned by Synacor.  As an example of Additional Services, Client may
request Synacor to provide [*]

services, and such services would require a statement of work mutually agreed
upon by the parties,

 

2.3 Technical Support. Synacor will operate the Services at the levels of
performance and provide Client with technical support services in accordance
with standard industry practices, each as described in Schedule F - Service
Level Agreement attached hereto, provided however, that Client’s remedies for
Synacor’s failure to meet the service level agreement in Schedule F shall be
those remedies specifically set forth in such Schedule.  

 

2.4 Limitations.  Synacor will not be responsible for, nor liable hereunder in
connection with, any failure in the Services due to or resulting from: (a) any
Client Materials (as defined in Section 3.2) or other content provided by Client
or any of its agents; (b) Client’s willful or negligent acts or omissions
(provided that Client has an affirmative and clearly stated obligation to act,
and notice thereof, or reasonably should have known that it had an obligation to
act); (c) failures of Client-operated or -controlled telecommunications services
or equipment, the Internet, or any telecommunications services or equipment not
owned or operated by Synacor, its agents or vendors; (d) scheduled maintenance
(provided that Client is given adequate notice in accordance with Schedule F);
or (e) unauthorized access, breach of firewalls or other hacking by third
parties of Synacor’s systems (provided that Synacor has used measures in
accordance with prevailing industry standards and practices to prevent the
same).  Synacor shall use industry standard practices to insure that the
Services are free from any viruses, worms, or other code that could damage,
interrupt or interfere with any software, content, data or hardware, and Synacor
shall follow industry standard practices with respect to the retention of all
User data (including e-mail and searches).

 

 

Page 2 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

2.5 Data.  As between Synacor and Client, Client shall own all User names, login
IDs, passwords, other User registration information, and subscriber data,
provided by Client or Users in connection with the Services (“Account
Information”).  Unless otherwise agreed to by Client in advance and in writing,
Synacor shall not disclose to third parties or use any Account Information
except as reasonably necessary to perform its obligations under this Agreement
or to comply with any legal or regulatory requirement, and, except if otherwise
agreed, Synacor shall not interpret, store or replay any User passwords
collected for authenticating the User against Client’s (or its Affiliates’)
lightweight directory access protocol (“LDAP”).  To avoid uncertainty, Client
acknowledges and agrees that Synacor may disclose aggregate measures (not
personally identifiable) of multiple Synacor clients’ (as opposed to Client
specific measures) Users and Service usage and performance derived from Account
Information to Synacor Providers, Synacor investors and other Synacor clients or
potential clients for the purposes of permitting such persons to evaluate
potential business relationships with Synacor, to maintain and/or improve the
Services, or to develop relationships with or obtain investments from
investors.  Synacor will only use information gathered in the Service
installation and User registration process for User validation and
authentication or as otherwise set forth in this Agreement; Synacor will not use
any information gathered in such installation and registration processes to
target advertising to Users, and to the extent Synacor gathers any “year of
birth” information during these processes, such options will not include any
years associated with anyone under age 13.  To the extent Synacor gathers
information during these processes that could be or will be used to target
content, Synacor will disclose that fact to the User at the time and in close
proximity to the place at which the information is gathered, and Users will be
presented with the ability to decline providing this information by clicking a
‘No Thanks’ (or similar) button.  

 

3. CLIENT RESPONSIBILITIES

 

3.1 Client Support; Synacor Status.  Client acknowledges that the continuing
performance of certain Services may depend on Client’s provision of cooperation,
assistance, information and access to Synacor, all as specifically outlined in
this Agreement or reasonably anticipated by this Agreement.  If Client fails to
timely provide any of the foregoing, then Synacor will not be liable for any
corresponding delay in its performance (but Synacor may be liable for delays
that are not corresponding).  The parties’ Contacts (designated in Section 1.1)
are responsible for facilitating communication between Synacor and Client
regarding all technical and business matters, except as provided in Schedules F
and I.

 

3.2

Materials, Equipment and Hosting.  

 

 

(a)

Client will provide (on its own behalf, or on behalf of its sponsors or
advertisers) certain materials, domain names, Client Sourced Content (as such
term is defined in Schedule E attached hereto) Account Information, end use
subscription data, and other information (collectively, “Client Materials”) to
Synacor as identified herein and/or as reasonably necessary to perform the
Services.  

 

 

(b)

With regard to email boxes stored in [*] and [*], Client shall obtain, operate
and maintain in good working order all equipment and ancillary services operated
by Client or Client’s agents needed for Users to connect to, access or otherwise
use the Services via the Internet, including agreed-upon equipment
(“Equipment”), hosting space, power, network and communications services, all as
more specifically identified in Schedule G hereto, incorporated herein by
reference.  For so long as email boxes are stored in [*] and/or [*], the parties
shall each comply with their respective obligations and responsibilities set
forth in Schedule G as material obligations under this Agreement.  Client shall
ensure that all Equipment is compatible with the Services (and, to the extent
applicable, any software interface) and complies with all configurations and
specifications recommended by Synacor and agreed to by Client, which agreement
shall not be unreasonably withheld.  Client will, however, procure all Equipment
reasonably recommended by Synacor (or approved by Synacor if different from
recommendation) when and as necessary for the maintenance of the
Service.  Either party may propose changes to the Equipment from time to time as
it believes prudent and reasonable to improve efficiencies, and the parties will
discuss and mutually agree upon whether such change(s) will be
implemented.  Client shall maintain the integrity and security of its Equipment
(physical, electronic and otherwise), account passwords, Client Materials and
other data as more specifically identified in Schedule G and this
Agreement.  After all email boxes are migrated out of [*] and [*], this section
3.2(b) shall no longer apply.

 

3.3Marketing.  Client shall have sole responsibility for and editorial control
over marketing materials related to the Services to Users and prospective
Users.  The foregoing does not extend to day–to-day publishing of the Client
Branded Portal or other Services.

 

Page 3 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

4. LICENSE; INTELLECTUAL PROPERTY.

 

4.1 License Grant.  Client hereby grants to Synacor a nonexclusive, worldwide
and royalty-free right and license to use, reproduce, modify, distribute,
perform and display the Client Materials and the Client Marks (as such term is
defined below) provided to Synacor hereunder solely in connection with the
Services and in a form solely as approved by Client (such approval not to be
unreasonably withheld or delayed).

 

4.2 Ownership.  Except for the limited rights and licenses expressly granted
herein, Synacor shall retain all right, title and interest in and to: (i) the
Synacor Sourced Content (as such term is defined in Schedule E hereto); (ii)
Synacor’s existing and subsequently-developed, legally valid and protectable
logos, trademarks, service marks, and domain names (collectively, the “Synacor
Marks”); (iii) the tools, templates, frameworks or other software owned or
licensed by Synacor and used to provide the Services (collectively, the
“Software”); (iv) all other materials (excluding any Client hardware, software
or intellectual property of any kind), information, ideas, inventions, know-how,
methods, processes, templates, tools, works of authorship, trade secrets and
technologies that are owned or licensed by Synacor and that may be used in the
performance of the Services; and (v) all intellectual property rights or other
proprietary rights in and to any of the foregoing (all of the foregoing being
referred to as “Synacor Property”).  Client shall not use Synacor Property in
contravention of this Agreement.  All Software, hardware and other technology
used to provide the Services will be installed, accessed and maintained only by
or for Synacor and no other license therein is granted to Client.  Except for
the limited rights and licenses expressly granted herein, Client shall retain
all right, title and interest in and to the Client Materials, Client Marks and
Client equipment, including any intellectual property rights or other
proprietary rights therein and thereto.

 

4.3 Escrow.  Throughout the Term of this Agreement, Synacor shall, [*], deposit
the Synacor-owned software, in source code form, that underlies the Residential
Portal and related documentation (the “Escrow Materials”) in an escrow account
with an escrow company pursuant to an industry standard escrow
agreement.  Additionally, Synacor shall within a reasonable time after the
Effective Date, [*], deposit and maintain in escrow throughout the Term (except
that with respect to the Business Portal software, such escrow is only required
until the date, if any, that the Business Portal is terminated by Client in
accordance with this Agreement) the Synacor-owned software, in source code form,
that underlies the Business Portal and the Residential Portal into the same
escrow account, and such source code and associated documentation shall also be
considered Escrow Materials.   The Escrow Materials will be released to Client
by the escrow company in the event that Synacor fails to function as a going
concern or operate in the ordinary course, or Synacor is subject to voluntary or
involuntary bankruptcy.  Upon a release of the Escrow Materials, Client shall
have a non-exclusive, non-transferable right to use the Escrow Materials solely
for the purpose of continuing to provide the Service to Users for the remainder
of the then-current Term of the Agreement or until Client transitions to an
alternative provider of similar services, whichever is earlier.

 

4.4 Synacor Marks.  

 

(a) Synacor hereby provides a limited, non-transferable, non-exclusive license
for the Term and any agreed extensions thereof to Client to use the Synacor
Marks only to the extent necessary for the provision and/or advertising of
Services under this Agreement and subject to the terms and conditions of this
Agreement.  All uses of the Synacor Marks must first be approved by Synacor and
must be in accordance with Synacor’s guidelines, which may be amended from time
to time. Synacor shall at all times remain the sole owner of the Synacor Marks,
and all goodwill associated therewith, and Client’s use of the Synacor Marks
shall inure to the benefit of Synacor.  

 

(b) Except as provided herein, this Agreement does not grant either party any
right, title, interest, or license in or to any of the other party’s names,
logos, trade dress, designs, trademarks or other indication of origin.

 

4.5 Restrictions Related to Synacor IP.  Except as specifically permitted in
this Agreement, Client shall not, directly or indirectly: (a) use any of
Synacor’s Proprietary Information (as such term is defined in Section 5.1) to
create any software that is similar to any of the Software used under this
Agreement or to provide any service which is similar to any of the Services; (b)
decompile, disassemble, reverse engineer or use any similar means to attempt to
discover the source code of the Software or the trade secrets therein, or
otherwise circumvent any technological measure that controls access to the
Software or Services; (c) encumber, transfer, rent, lease, or time-share the
Software or Services (except with any Affiliate of Client, subject to Synacor’s
prior written consent) , or use them in any service bureau arrangement or
otherwise for the benefit of any third party; (d) access, copy, distribute,

 

 

Page 4 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

manufacture, adapt, create derivative works of or otherwise modify any Software;
(e) remove any proprietary notices; or (f) permit any third party to engage in
any of the acts proscribed in clauses (a) through (e) above.  Nothing herein
shall prohibit Client from performing or procuring similar services from another
provider during Wind-Down or after termination or expiration of this Agreement,
provided that Client does not use or share any Synacor intellectual property or
other Proprietary Information with any third party who is not an Affiliate in
connection therewith, except to the extent necessary to effect such transition,
and then only after discussing with Synacor the information to be shared and the
identity of the recipient(s) and after receiving approval from Synacor (which
approval shall not be unreasonably withheld) and a written commitment from the
third party to keep such information strictly confidential and to use it only
for the purposes of the transition.  

 

4.6 Client Marks.  Client hereby provides a limited, non-transferable,
non-exclusive license for the Term and any agreed extensions thereof to Synacor
to use Client’s and Client’s affiliates existing and subsequently-developed,
legally valid and protectable logos, trademarks, service marks, and domain names
identified to Synacor by Client (collectively, the “Client Marks”) only to the
extent necessary for the provision of Services under this Agreement and subject
to the terms and conditions of this Agreement.  All uses of the Client Marks
must first be approved by Client and must be in accordance with Client’s
guidelines, which may be amended from time to time.  Client shall, as between
Client and Synacor, at all times remain the sole owner of the Client Marks, and
all goodwill associated therewith, and Synacor’s use of the Client Marks shall
inure to the benefit of Client.

 

4.7 Restrictions Related to Client IP.  Except as specifically permitted in this
Agreement, Synacor shall not, directly or indirectly: (a) use any of Client’s
Proprietary Information (as such term is defined in Section 5.1) to create any
software that is similar to any of the Client Materials used under this
Agreement or to provide any service which is similar to any of the Client
Materials; (b) decompile, disassemble, reverse engineer or use any similar means
to attempt to discover the source code of the Client Materials or the trade
secrets therein, or otherwise circumvent any technological measure that controls
access to the Client Materials; (c) encumber, transfer, rent, lease, or
time-share the Client Materials (except with other entities which are controlled
by, under common control with or controlling Synacor, subject to Client’s prior
written consent), or use them in any service bureau arrangement or otherwise for
the benefit of any third party; (d) access, copy, distribute, manufacture,
adapt, create derivative works of or otherwise modify any Client Materials; (e)
remove any proprietary notices; or (f) permit any third party to engage in any
of the acts proscribed in clauses (a) through (e) above.

 

4.8 Content.  Synacor will include Synacor Sourced Content, as that term is
defined in Schedule E to this Agreement, on the Client Branded Portal as set
forth in Exhibit 1 to Schedule A.  All licenses, rights, title, interest and
intellectual property rights of any kind in and to the Synacor Sourced Content
are entirely owned by and reserved to Synacor or the applicable Synacor
Provider, as that term is defined in Schedule E to this Agreement.  No title to
or ownership of any Synacor Sourced Content and/or any part thereof is
transferred to Client or to any third party.  While Synacor has the right to
include the Synacor Sourced Content on the Client Branded Portal, nothing herein
shall grant Client a right to display or otherwise use the Synacor Sourced
Content for any purpose. Additionally, no license is granted to Client to use
any trademarks, service marks or logos of any of the Synacor Providers.  Client
agrees that it will not, and will not assist any third party to register or
attempt to register any trademark, trade name or other intellectual property
right related to any Synacor Sourced Content or any derivation or adaptation
thereof or any work, symbol design or mark which is so similar thereto as to
suggest a relationship with any Synacor Provider.  Each party agrees that it
will not, nor will it assist any third party to, challenge the validity or
ownership of any patent, copyright, trademark or other intellectual property
registration of any Content.   Further, Synacor shall determine the look, feel,
size and placement of any Content on the Client Branded Portal.  Client shall be
responsible to provide terms of use it wishes to include on the Client Branded
Portal.  However, Synacor may provide terms of use to be included on the Client
Branded Portal related to the rights and restrictions associated with use of the
Synacor Sourced Content, and Client agrees to incorporate such terms into either
its terms of use or otherwise allow Synacor to include them on the Client
Branded Portal where appropriate.  Client acknowledges and agrees that Synacor
shall have the right to remove any Content immediately upon notice to Client:
(i) if Synacor reasonably believes the distribution of such Content exposes it
to potential legal liability or (ii) in the event that a Content Provider ceases
to operate a site, or produce or distribute such Content.  Additionally, the
right to display the Synacor Sourced Content on the Client Branded Portal shall
expire upon the expiration or earlier termination of the agreement pursuant to
which distribution rights and license to such Synacor Sourced Content were
obtained.  Neither Synacor nor a Synacor Provider shall have any liability in
the event Synacor Sourced Content is removed from the Client Branded Portal for
any of the reasons set forth in this Section.  Client may advertise the Content
and use the Synacor Provider’s marks only as strictly authorized in writing by
Synacor in advance.

 

 

Page 5 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

5. CONFIDENTIALITY.

 

5.1 Proprietary Information.  Each party (the “Receiving Party”) understands
that the other party and its Affiliates (the “Disclosing Party”) or their
representatives has disclosed or may disclose information relating to the
finances, business, marketing plans, clients (including Users), operations,
technology or software of the Disclosing Party.  “Proprietary Information” means
any of the foregoing information (including all originals, copies, notes,
analyses, digests and summaries) which is either (a) disclosed in writing and
marked as confidential at the time of disclosure or (b) disclosed in any manner
such that a reasonable person would understand the nature and confidentiality of
the information.  The parties may also receive confidential or non-public
information directly from Users (“User Information”) in performance of this
Agreement, which information will likely not be marked confidential but should
nevertheless be treated confidentially and not used or shared without consent of
the User.  Proprietary Information and User Information shall not include any
information that the Receiving Party can demonstrate by its written records
(i) is or becomes generally available to the public without breach of this
Agreement, (ii) was in its possession or known by it prior to receipt from the
Disclosing Party (or, in the case of User Information, from a User), (iii) was
rightfully disclosed to it by a third party not under an obligation of
confidentiality, or (iv) with respect to Proprietary Information, was
independently developed without reference to or use of any Proprietary
Information of the Disclosing Party.

 

5.2 Non-Disclosure.  The Receiving Party shall keep all Proprietary Information
and User Information strictly confidential and shall not disclose such
Proprietary Information or User Information to any third party except to its
directors, officers, employees, independent contractors and subcontractors who
have a need to know such information and who are bound by similar obligations of
confidentiality.  The Receiving Party shall not use the Proprietary Information
of the Disclosing Party or User Information except to the extent necessary to
perform its obligations under this Agreement.  The Receiving Party shall use a
commercially reasonable degree of care to protect the Proprietary Information
and User Information.  Each party shall bear the responsibility for any breach
of confidentiality by its employees and contractors.  Each party may disclose
the general nature, but not the specific terms, of this Agreement without the
prior consent of the other party, except that either party may provide a copy of
this Agreement or otherwise disclose its terms in response to any legal or
regulatory requirement, financing transaction or due diligence inquiry, provided
that, if permitted by law, such party notifies the other of its intent to do so.

 

5.3 Required Disclosure.  Nothing herein shall prevent a Receiving Party from
disclosing the Disclosing Party’s  Proprietary Information or User Information
as necessary pursuant to the lawful requirement of a governmental agency or when
disclosure is required by operation of law or by court order; provided that,
prior to any disclosure of Disclosing Party’s Proprietary Information, the
Receiving Party shall: (a) promptly notify the Disclosing Party in writing of
such requirement to disclose; (b) cooperate fully with the Disclosing Party (at
the Disclosing Party’s expense) in protecting against any such disclosure or
obtaining a protective order; (c) disclose only that portion of Proprietary
Information that Receiving Party is advised in writing by counsel it is required
to disclose; and (d) the Receiving Party uses reasonable efforts to obtain
safeguards that confidential treatment reasonably acceptable to the Disclosing
Party will be accorded to such Proprietary Information.

 

5.4 Return/Deletion of Proprietary Information, User Information.  All
Proprietary Information shall remain the property of the Disclosing Party and
the original and all copies thereof, on whatever physical, electronic or other
media such Information may be stored, shall be returned or destroyed (at the
Disclosing Party’s option) within 10 business days of the Disclosing Party’s
request or the termination or expiration of this Agreement.  At Client’s
request, Synacor shall remove or delete, and certify such removal or deletion
of, all User Information from any hardware or software owned or under the
control of Synacor or its agents, but excluding any hardware or software owned
or operated by Client and Client’s hosting facility (such as, for example,
Client’s e-mail storage and account hardware).

 

5.5 Relief.  Each party agrees that any breach of the obligations in this
Section 5 regarding the Disclosing Party’s Proprietary Information will cause
irreparable harm to the Disclosing Party for which money damages will not be an
adequate remedy.  Therefore, the Disclosing Party shall, in addition to any
other legal or equitable remedies, be entitled to seek an injunction or similar
equitable relief against such breach or threatened breach of this Section 5
regarding such Disclosing Party’s Proprietary Information without the necessity
of posting any bond.

 

 

 

Page 6 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

5.6 Client’s Supplier Privacy Requirements.  None of the foregoing in this
Section 5 withstanding, Synacor shall comply with the version of Client’s
Information and Security Requirements and Privacy Requirements applicable to its
suppliers in effect as of the Effective Date, found at
http://www.centurylink.com/Pages/AboutUs/CompanyInformation/DoingBusiness/ which
are incorporated herein by this reference, as if Synacor was “Supplier” as that
term is used in such Requirements.  To the extent there is any conflict between
the terms of this Agreement and such Requirements, the Requirements shall
prevail, provided however, that Synacor shall not be required to perform credit
checks as part of its screening procedure.  If, during the Term, Client makes
any material changes to the Supplier Privacy Requirements, Client shall notify
Synacor of those changes and such changes shall be binding on Synacor unless,
within 30 days of such notification, Synacor informs Client of its election, in
its reasonable discretion, to remain bound by the original language.

5.7 Responses to Criminal and Civil Demands/Process.  If Client is served with a
criminal or civil subpoena, investigative demand, request for the production of
documents or things or any other similar process (inclusive of requests under
the Foreign Intelligence Surveillance Act, as amended), regarding or related to
the Services, and the information being requested is in the possession of
Synacor or its agent or vendor, Client shall inform Synacor’s Security
Department thereof as soon as practical under the circumstances and shall direct
Synacor as to how and when to respond to such request, and Synacor shall comply
with such direction (at Client’s expense).  If Synacor is served with such a
request, Synacor shall, to the extent permitted by the request, inform Client
thereof immediately and shall refer the person or entity entitled to receipt of
the information requested to contact Client’s Information Security group at [*]
(or such other number as may be provided in advance to Synacor), and to the
extent permitted by the request Synacor shall not otherwise respond to the
person or entity entitled to receipt of the information demanded unless and
until (and then only as) directed by Client; provided, however, if Client does
not provide direction on how to respond within a timely manner, or Client’s
provided direction would put Synacor at risk of non-compliance with the request
or otherwise increase Synacor’s legal risk, Synacor shall, to the extent
permitted to do so, raise such concerns to Client immediately, and Synacor and
Client shall, to the extent permitted to do so, work together in good faith to
devise a lawful response that minimizes the legal risk to both parties.  In the
event no such response can be agreed in a timely manner, Synacor may respond as
advised by its counsel.

6. SYNACOR FEES, PAYMENT TERMS AND TAXES.

 

6.1 Fees.  The fees and payments for the Services are set forth in the Product &
Pricing Schedule attached hereto as Schedule A and made a part hereof.

 

6.2 Payment Terms.  Payment terms shall be set forth in Schedule A.  All
payments shall be made in full in United States Dollars, at the recipient’s
usual business address or to an account designated by the recipient.  Other than
amounts disputed in good faith, any amount not paid when due shall bear a late
payment charge, until paid, at the rate of one percent (1%) per month or, if
less, the maximum amount permitted by law.  Either party, in its sole
discretion, may terminate this Agreement, or in the case of Synacor cease
providing Services, if the other fails to pay any invoice within thirty (30)
days after receipt of notice from the other that it has failed to pay an invoice
and such invoice is not in dispute.  The recipient of an invoice must notify the
other in writing of any disputed invoice amounts (including an explanation for
such dispute) within 30 days of receipt of the disputed invoice.  The parties
shall attempt to resolve invoice disputes according to the disputes resolution
process in Section 14, below.

 

6.3 Taxes.  All payments to a party hereunder are exclusive of federal, state,
local and foreign taxes (other than taxes assessed on the recipient’s income),
duties, tariffs, levies and similar assessments, and the paying party agrees to
bear and be responsible for the payment of all such charges.

 

7. TERM AND TERMINATION.

 

7.1 Term.  This Agreement shall be effective as of the Effective Date and shall
continue thereafter in full force and effect through May 31, 2020 (the “Initial
Term”).  Thereafter the Agreement shall automatically renew for up to five (5)
periods of one (1) year each (each, a “Renewal Term”, and together with the
Initial Term, the “Term”), provided however that either party may prevent such
automatic renewal by providing the other party with at least 180 days prior
written notice of non-renewal.    

 

7.2 Termination for Cause.  In addition to any of its other remedies, either
party may terminate this Agreement: (a) in the event that the other party
breaches any material provision of the Agreement and the breaching party fails
to

 

Page 7 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

cure such breach within 30 days after receiving written notice of such breach
from the non-breaching party; or (b) immediately upon written notice to the
other party in the event any assignment is made by the other party for the
benefit of creditors, or if a receiver, trustee in bankruptcy or similar officer
shall be appointed to take charge of any or all of such other party’s property
or if a voluntary or involuntary petition under federal bankruptcy laws or
similar state statutes is filed against the other party, or if it dissolves or
fails to operate in the ordinary course.

 

7.3 Effects of Termination.  Upon any expiration or termination of this
Agreement, all rights and obligations of the parties shall cease, except that:
(a) all obligations that accrued prior to the effective date of termination
(including without limitation all payment obligations) shall survive
termination; (b) each party shall destroy or return to the other party all of
the other’s Proprietary Information in its possession or under its control, and
Client shall instruct Synacor as to the disposition of User Information
(provided such instruction is reasonable); and (c) Synacor shall, after
providing Client with an electronic copy of such information and data in a
mutually agreeable format, delete archived account information and other
transaction data.  All terms of this Agreement that by their sense and context
are intended to survive the termination of the Agreement will survive.

 

7.4 Wind-Down.  Upon the expiration or termination of this Agreement for any
reason, Synacor will continue providing the Services (the “Wind-Down Services”)
for a period of at least [*] months and not to exceed [*] months from the date
of such expiration or termination if resulting from non-renewal by either party
or termination by Client due to uncured breach by Synacor, and not to exceed [*]
months if terminated by Synacor due to uncured breach by Client, in order that
Client may achieve an orderly transition of such Services to another vendor
(such period of time to be the “Wind-Down Period”).  The terms and conditions
upon which Synacor shall provide such Wind-Down Services shall be the same terms
and conditions as shall have been in effect on the day preceding the date of
such expiration or termination of this Agreement, subject to the modified fee
structure specified in Schedule A for the Wind-Down Period, and Client commits
that for the first [*] months of the Wind-Down Period, neither Client nor anyone
on Client’s behalf, will redirect any traffic or migrate any users away from the
Services.  Synacor shall also, during any period in which it is providing
Wind-Down Services, use commercially reasonable efforts to provide such other
reasonable transition assistance as may be required from time to time.  In the
event that Synacor terminated this Agreement for cause due to Client’s failure
to pay any amounts due and owing to Synacor, then Client shall be required to
pay any outstanding amounts prior to Synacor providing such Wind-Down Services
unless such amounts are in dispute, in which case Client shall be required to
place all outstanding amounts in escrow with an independent third party pending
resolution of such dispute.  Synacor will cooperate in good faith with Client to
transition Client to a new provider during the Wind-Down Period.

 

8. REPRESENTATIONS AND WARRANTIES; INDEMNITIES.

 

8.1 Synacor Representations and Warranties.  Synacor represents and warrants to
Client that (a) it has all rights necessary to enter into and perform this
Agreement and to grant the rights and licenses granted herein, including without
limitation all necessary rights in the Services and the Synacor Sourced Content,
(b) the use of Services by Client in accordance with the rights granted
hereunder will not violate (i) Synacor’s obligations under any other agreement
or to any third party, or (ii) any applicable laws or regulations, provided
however that such warranty shall not cover Client’s use of the Services to the
extent such use violates the restrictions set forth in Section 7 of Schedule C,
(c) to Synacor’s knowledge, the Synacor Sourced Content is not defamatory,
obscene, or otherwise unlawful in any jurisdiction and does not infringe or
interfere with any intellectual property, contract, right of publicity, or any
other proprietary right of any individual or entity, and (d) during the Term,
the Services provided by Synacor under this Agreement shall be provided in
accordance with applicable laws and regulations and by qualified personnel in a
professional and workmanlike manner.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
SYNACOR MAKES NO WARRANTIES OF ANY KIND AND EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.   SYNACOR DOES NOT MAKE ANY WARRANY REGARDING THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE SERVICES OR ANY CONTENT PROVIDED TO CLIENT OR
THE RESULTS TO BE OBTAINED FROM THEIR USE.  SYNACOR DOES NOT WARRANT THAT THE
SERVICES WILL MEET THE REQUIREMENTS OF CLIENT OR THOSE OF ANY THIRD PARTY AND,
IN PARTICULAR, SYNACOR DOES NOT WARRANT THAT THE SERVICES WILL BE ERROR FREE OR
WILL OPERATE WITHOUT INTERRUPTION.

 

8.2 Client Representations and Warranties. Client represents and warrants that
(a) it has all rights necessary to enter into and perform this Agreement and to
grant the limited rights and licenses granted herein, including without

 

Page 8 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

limitation all necessary rights in the Client Materials, (b) the use of any
Client Materials in accordance with the rights granted hereunder will not
violate (i) Client’s obligations under any other agreement or to any third
party, or (ii) any applicable laws or regulations, provided however that such
warranty shall not cover Synacor’s use of the Client Materials to the extent
such use violates the terms of this Agreement, (c) to Client’s knowledge the
Client Materials are not defamatory, obscene, or otherwise unlawful and do not
infringe or interfere with any intellectual property, contract, right of
publicity, or any other proprietary right of any individual or entity, and (d)
Client will maintain throughout the Term a privacy policy on the Services that
(i) is compliant with all applicable laws, (ii) discloses that third parties may
serve advertising within such Services, (iii) discloses the type of information
collected by such third parties, and (iv) provides a clear and conspicuous link
to the opt-out page of the Network Advertising Initiative (which is currently
located at http://www.networkadvertising.org/managing/opt_out.asp), and Client
will abide by such privacy policy throughout the Term.  Client shall be fully
responsible for, and shall reimburse Synacor for, any and all liabilities of
Synacor arising out of any misrepresentation concerning the Services or the
capabilities of the Services made by Client or by an employee, agent or
authorized representative of Client to any User, prospect or other third party,
except to the extent Synacor has made such representation to Client hereunder or
if an agent of Synacor has otherwise made the same commitment to Client.  EXCEPT
AS EXPRESSLY PROVIDED HEREIN, CLIENT MAKES NO WARRANTIES OF ANY KIND AND
EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

8.3 Synacor Indemnifications.  Synacor shall indemnify, defend and hold Client
and its affiliates harmless from and against any and all judgments, costs,
damages, suits, actions, proceedings, expenses and/or other losses, including
reasonable attorney’s fees (collectively “Claims”), suffered or incurred by
Client or its affiliates from any third party claim arising out of or relating
to (a) Synacor’s breach of any of its representations or warranties set forth
herein, or (b) any claim that the Services, Software or the Synacor Sourced
Content infringe the intellectual property rights of any third party.  Synacor’s
obligation to so indemnify and defend applies to any infringement caused by any
combination of the Services,  Software or the Synacor Sourced Content with any
other product, system or method if and only if: (a) Client or its affiliate or
User is reasonably expected (by Synacor) to use the Services,  Software or the
Synacor Sourced Content in combination with the product, system or method; or
(b) the product, system or method is (i) provided by Synacor or its affiliates,
or (ii) reasonably required to use the Services,  Software or the Synacor
Sourced Content in their intended manner.  

 

8.4 Client Indemnifications.  Client shall indemnify, defend and hold Synacor
harmless from and against any and all Claims suffered or incurred by Synacor
from any third party claim arising out of or relating to (a) Client’s breach of
any of its representations or warranties set forth herein or (b) any claim that
the Client Materials infringe the intellectual property rights of any third
party.

 

8.5 Claims. In case any Claim is brought by a third party for which a party (the
“Indemnifying Party”) is required to indemnify the other party (the “Indemnified
Party”) pursuant to this Section 8, the Indemnified Party shall provide prompt
written notice thereof to the Indemnifying Party (provided, however, that any
failure or delay in notice shall not excuse the Indemnified Party of its
obligations hereunder) of such Claim, and the Indemnifying Party shall assume
the defense of such Claim.  The parties shall cooperate reasonably with each
other in the defense of any Claim, including making available (under seal if
desired, and if allowed) all records reasonably necessary to the defense of such
Claim, and the Indemnified Party shall have the right to participate in the
defense of such Claim with counsel of its own choosing at its own expense.  The
Indemnifying Party shall not enter into any settlement of any Claim without the
prior written consent of the Indemnified Party (such consent not to be
unreasonably withheld) if Indemnified Party’s rights would be directly and
materially impaired thereby.  Without limiting the foregoing, in the event of
any Claim or threatened Claim of infringement involving a portion of any
Software and/or Services provided by Synacor or the Client Materials, the
Indemnifying Party may (at such party’s option): (i) procure the right or
license for the Indemnified Party to continue to use and otherwise exploit in
accordance with the terms hereof such portion of the Software and/or Services or
Client Materials, as the case may be, on commercially reasonable license terms;
or (ii) modify or alter (to the extent that the Indemnifying Party has rights to
so modify or alter), or delete any such portion of the Software and/or Services
or Client Materials, as the case may be, so as to make such portion
non-infringing while maintaining substantially comparable functionalities and
capabilities of such parts of the Software and/or Services or Client Materials,
as the case may be, that are material to the Indemnified Party’s then-current or
demonstrably anticipated use hereunder.  If options (i) and (ii) are not
available on commercially reasonable terms, either party may terminate this
Agreement or the rights and licenses granted

 

 

 

Page 9 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

hereunder, and if it is the Synacor Software or Services that are infringing,
Synacor will provide reasonable assistance to Client to remove and replace the
infringing item.

 

9.  LIMITATIONS OF LIABILITY.

 

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, (I) NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY, ITS AGENTS, AFFILIATES, CLIENTS, OR ANY OTHER
PERSONS, FOR ANY LOST PROFITS OR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
CONSEQUENTIAL OR SIMILAR DAMAGES, EVEN IF ADVISED IN ADVANCE OF THE POSSIBILITY
OF SUCH DAMAGES, AND (II) EXCEPT FOR LIABILITY ARISING FROM A BREACH OF SECTION
5, A PARTY’S PAYMENT OBLIGATIONS, OR A PARTY’S INDEMNIFICATION OBLIGATIONS
RELATED TO INTELLECTUAL PROPERTY INFRINGEMENT OR VIOLATION OF LAW, IN NO EVENT
WILL EITHER PARTY’S LIABILITY FOR ANY AND ALL CLAIMS, IN THE AGGREGATE, ARISING
OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT OR THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER EXCEED [*].

 

10.  OPEN APIs AND RSS FEEDS.

 

10.1From time to time, Synacor may include certain functionality on the Client
Branded Portal that Synacor has integrated via publicly available open APIs, RSS
feeds, or similar technology.  The providers of open APIs and RSS feeds often
(i) do not include product representations, warranties or indemnifications in
their terms of use, (ii) make no commitment that the functionality will continue
to be available, and (iii) disclaim liability associated with such
products.  Synacor will pass through to Client any warranties or indemnities
related to such products that Synacor is not prohibited from passing through to
Client, but Synacor shall have no obligation to do so where Synacor is not
permitted to do so or where no express warranty or indemnity is provided to
Synacor.  Synacor shall also inform Client promptly, but at least within 2
business days, if it learns or believes that any such products would not work
properly on the Client Branded Portal or could cause harm to Client or Users or
disruption or harm to any of the Services.

 

10.2If Client elects to have Synacor include functionality made available
through open APIs, RSS feeds, or similar technology on the Client Branded
Portal, notwithstanding anything to the contrary in this Agreement, the
following will apply thereto:

 

A) such functionality is provided on an "as is" basis, and Synacor makes no
representations or warranties of any kind, whether express, implied, statutory
or otherwise, with respect thereto and any use or inability to use such
functionality.  Synacor disclaims all warranties related thereto, including but
not limited to, any implied warranties of merchantability, fitness for a
particular purpose, and non-infringement, AND CLIENT MAY ONLY LOOK TO THE
PROVIDERS OR OWNERS OF SUCH FUNCTIONALITY FOR WARRANTIES (IF ANY);

B)  EXCEPT TO THE EXTENT SYNACOR HAD PRIOR KNOWLEDGE OF THE LIKELIHOOD OF ANY
SUCH FUNCTIONALITY TO BE UNUSABLE OR CAUSE DAMAGE OR DISRUPTION TO THE SERVICES,
AND unless Client KNOWINGLY (AFTER NOTICE FROM SYNACOR) chooses TO ASSUME THE
RISK OF SUCH FUNCTIONALITY BEING UNUSABLE OR CAUSING DAMAGE OR DISRUPTION TO THE
SERVICES, Synacor disclaims any liablity for any damages of any kind arising
from use of, or inability to use, such functionality, or from any removal of
such functionality from the client branded portal, including but not limited to
direct, indirect, incidental, punitive, consequential or exemplary damages,
including without limitation lost data, business or anticipated profits; and

C)  EXCEPT TO THE EXTENT SYNACOR HAD PRIOR KNOWLEDGE OF THE LIKELIHOOD OF ANY
SUCH FUNCTIONALITY TO BE UNUSABLE OR CAUSE DAMAGE OR DISRUPTION TO THE SERVICES
and unless Client KNOWINGLY (AFTER NOTICE FROM SYNACOR) chooses TO ASSUME THE
RISK OF SUCH FUNCTIONALITY BEING UNUSABLE OR CAUSING DAMAGE OR DISRUPTION TO THE
SERVICES notwithstanding any indemnifications set forth in this agreement,

 

 

 

Page 10 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Synacor will not indemnify client (or any other party) for any claims related to
such functionaLity or any use thereof.  If at any point client has concerns
about the functionAlity or any use thereof, client SHALL remove or request
removal of the functionality from the client branded portal.

 

11. PUBLIC RELATIONS.  Except as it relates to Client’s marketing of the Client
Branded Portal and related matters to Users or prospective Users or as permitted
in Section 5.2, above, neither party will issue any press release, nor otherwise
disclose any information concerning this Agreement, without the prior written
consent of the other.  The parties may agree that a joint press release
regarding the establishment of their relationship is appropriate (and if so, the
parties shall use good faith to arrive at a mutually agreeable press release),
or either party may elect to create and disseminate a press release on its own,
but such press release may not mention the other party unless the other party
gives prior written consent thereto (and in the case of Client, such consent
must come from a Vice President or higher officer).  

 

12. RECORDS AND AUDIT.  

 

(a)Each party shall have the right to audit the books and records of the other
party solely relating to this Agreement upon reasonable notice and at its’
expense, not more frequently than annually for a period of 6 years after each
payment and to take extracts from and/or make copies of such records (provided
that such extracts are treated as Proprietary Information).  Each party shall
maintain for a period of 6 years after each payment all books, records,
accounts, and technical materials regarding its activities in connection
herewith sufficient to determine and confirm all amounts payable to the other
party and all compliance with all other material obligations hereunder.  Upon a
party’s request and with reasonable notice, the other party will permit one or
more representatives of an auditor or agent of the requesting party’s choice to
examine and audit, during normal business hours, such books, records, accounts,
documentation and materials, and take extracts thereof or make copies thereof
(provided that such extracts or copies are treat as Proprietary Information) for
the purpose of verifying the correctness of payments made pursuant hereto and/or
compliance with the other material obligations hereunder.  Unless otherwise
agreed by the parties in writing, such examination shall be in material
accordance with generally accepted accounting principles.  To the extent such
examination discloses an underpayment not disputed as set forth in 12(b), below,
the audited party shall pay any unpaid delinquent amounts within ten days of the
other party’s request.  To the extent such examination discloses an underpayment
of the greater of 5% or $15,000, the audited party shall fully reimburse the
other party, promptly upon demand, for the reasonable fees and disbursements due
the auditor for such audit; provided that such prompt payment shall not be in
lieu of any other remedies or rights available to such other party
hereunder.  In all other events, all fees and expenses of the auditing party’s
auditor or agent under this Section shall be paid by auditing party.  If an
audit reveals an overpayment, the auditing party shall promptly notify the other
and shall pay the amount of any such overpayment to the other party within ten
days thereafter.

 

(b)If any report of an audit under the provisions of subsection (a) of this
Section discloses to the auditing party any underpayments or overpayments, a
copy of such audit report shall be promptly delivered to the audited
party.  Unless the amount of any underpayment or overpayment shown on such
report is disputed by the audited party, in writing (a “Notice of Dispute”),
within 10 days after receipt of the audit report, the audit report shall be
deemed accepted and all amounts due thereunder shall be paid pursuant to
subsection 12(a).  In the event that Client and Synacor have not resolved all
disputed items to their mutual satisfaction within 30 days after a Notice of
Dispute has been received by the auditing party, they shall promptly submit such
audit report and all supporting work papers to an independent accounting firm of
national stature in the United States selected by mutual agreement of Client and
Synacor for binding review of any disputed items.  All costs and expenses of
such review shall be apportioned between the parties on the basis of each party
bearing the expense of that portion of the review which shall be related to
disputed items that are resolved against such party.  If Client and Synacor are
unable to agree upon the selection of an independent accounting firm of national
stature in the United States to perform the binding review of any disputed
items, the determination and selection of the independent accounting firm of
national stature shall be settled by arbitration in accordance with the rules
and regulations of the American Arbitration Association in Buffalo, New York if
the arbitration is brought by Client and in Denver, Colorado if brought by
Synacor.

 

13.   INSURANCE.

 

13.1 Synacor shall, during the Term, at its own cost and expense, carry and
maintain insurance coverage with insurers having at minimum a “Best’s” rating of
A-VII as specified herein.  It is expressly understood that Synacor is
ultimately responsible for its subcontractors, whether or not insurance is
maintained by its subcontractors.

 

Page 11 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

13.2 Workers’ Compensation Insurance.  Synacor will maintain workers’
compensation insurance with statutory limits as required in the state(s) of
operation and providing coverage for any employee entering onto Client premises,
even if not required by statute, and employer’s liability or “Stop Gap”
insurance with limits of at least $500,000 each accident.

13.3 Commercial General Liability Insurance.  Synacor will maintain commercial
general liability insurance covering claims for bodily injury, death, personal
injury or property damage occurring or arising out of this Agreement,
premises-operations, products/completed operations, and contractual liability
with respect to any liability assumed by Synacor.  The limits of insurance must
be at least:

Each Occurrence$1,000,000

General Aggregate Limit$2,000,000

Products-Completed Operations Limit$2,000,000

Personal and Advertising Injury Limit$1,000,000.

13.4 Commercial Crime, Employee Dishonesty Insurance or Fidelity Bond.  If (a)
the Services involve access to Client customer accounts or customer information,
(b) Synacor accepts payment from third parties for Client products and services,
(c) Synacor has access to Client or Client customer premises, or (d) Synacor
provides storage for Client-owned property, Synacor will provide employee
dishonesty insurance or a fidelity bond covering all loss for which Synacor is
legally liable, arising out of or in connection with any fraudulent or dishonest
acts including theft, destruction, wire transfer, computer fraud or fraudulent
manipulation of accounting or personnel records resulting in loss of money,
securities or other property with limits of at least $1,000,000.

13.5 Professional Liability.  Synacor will maintain errors and omissions
liability insurance covering acts, errors and omissions arising out of Synacor’s
operations or Services, including coverage for the acts or omissions of its
subcontractors, and, if applicable, including loss arising from unauthorized
access or use that results in identity theft or fraud, with limits of not less
than $2,000,000 per claim.  Such insurance will provide a retroactive date prior
to the date of the Agreement and either (a) continuous insurance coverage for a
period of 1 year after termination of the Agreement, or (b) an extended
reporting period of not less than 1 year after termination of the Agreement.

 

13.6 Insurance Limits and Certificates.  Synacor may obtain all insurance limits
through any combination of primary and excess or umbrella liability
insurance.  Synacor will forward to Client certificate(s) of such insurance upon
request.  The certificate(s) must provide that: (a) for commercial general
liability insurance, Client be named as an additional insured(s) as their
interest may appear with respect to this Agreement; (b) 30 days prior written
notice of cancellation, material change or exclusions to the policy be given to
Client; and (c) coverage is primary and not excess of, or contributory with, any
other valid and collectible insurance purchased or maintained by Client.

14. DISPUTE RESOLUTION.  The parties shall use commercially reasonable efforts
to promptly resolve any claim, dispute, controversy or disagreement (each a
“Dispute”) between them under or related to this Agreement or any of the
transactions contemplated hereby.  If the parties cannot promptly resolve the
Dispute, the parties shall refer the Dispute for resolution by appropriate Vice
Presidents of each company.  If such Vice Presidents are unable to resolve a
Dispute within 10 business days, such Dispute shall be immediately referred to
the appropriate Executive Vice Presidents of each party.  If such Executive Vice
Presidents are unable to resolve a Dispute within an additional 10 business
days, such Dispute shall be referred to the Chief Executive Officers of each
party for resolution.  If the Chief Executive Officers of each party are unable
to resolve the Dispute within 5 business days after referral to them, each party
may pursue, subject to the terms of this Agreement, any remedy available at law
or in equity.

 

15. ASSIGNMENT AND CHANGE OF CONTROL.  This Agreement is not transferable by
either party without the other’s prior written consent (which shall not be
unreasonably withheld), except that each party may (without consent) assign its
rights and obligations hereunder to any of its affiliates or to any successor to
all or substantially all of its business (by sale of equity or assets, merger,
consolidation or otherwise) unless such sale, merger or consolidation is to or
with a competitor of the other party or to a company otherwise included on the
list attached

 

 

 

Page 12 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

hereto as Schedule I1. Client may choose to terminate this Agreement at any time
if a successor in interest to Synacor changes the Services in such a way that it
causes a material adverse effect on the Service or materially increases Client’s
legal or regulatory risk.  This Agreement will be binding upon, and inure to the
benefit of, the successors, representatives and permitted assigns of the
parties.  In the event there is a change of control of Client or the entity with
a controlling interest in Client, this Agreement shall continue to apply to the
provision of Services to all Users in the Service Area.

 

16. AMENDMENT AND RESTATEMENT/CONSOLIDATION OF AGREEMENTS/ ENTIRE AGREEMENT.
Client and Synacor hereby agree that the ARMSA is hereby Amended and Restated in
its entirety by this Agreement, and that as of the Effective Date of this
Agreement the ARMSA shall be of no further force and effect. Liabilities
incurred under the ARMSA prior to the Effective Date shall survive termination
of the ARMSA and shall be governed by its terms.  This Agreement constitutes the
entire agreement, and supersedes all prior negotiations, understandings or
agreements (oral or written), between the parties concerning the subject matter
of this Agreement.

 

17. GENERAL PROVISIONS.   No change, modification or waiver to this Agreement
will be effective unless in writing and signed by both parties by an authorized
representative of each party.  In the event of any conflict or inconsistency
between the terms and conditions in the Master Agreement and any Supplement, the
terms and conditions of the Master Agreement will prevail unless such Supplement
expressly provides that such term shall override the terms of the Master
Agreement.  Any different or additional terms contained in any purchase order,
confirmation or similar form, even if signed by the parties after the date
hereof, shall have no force or effect.  The parties hereto are independent
contractors, and no agency, partnership, joint venture, or employment
relationship is created as a result of this Agreement and neither party has any
authority of any kind to bind the other in any respect.  This Agreement is
intended for the sole and exclusive benefit of the parties hereto.  Except for
the parties hereto or as may be expressly provided in any Supplement, no third
party shall have any right to rely upon this Agreement for any purpose
whatsoever.  The failure of either party to enforce its rights under this
Agreement at any time for any period shall not be construed as a waiver of such
rights.  In the event that any provision of this Agreement shall be determined
to be illegal or unenforceable, that provision will be limited or eliminated to
the minimum extent necessary so that the Agreement shall otherwise remain in
full force and effect and enforceable.  A party’s non-performance under this
Agreement shall be excused if and only to the extent that such non-performance
is due to an act of God or other cause beyond such party’s reasonable control;
if such non-performance continues for such a period of time as to materially
undermine the other’s party’s enjoyment of the expected benefits of this
Agreement, such other party may, after giving the non-performing party 30 days
to renew performing in all material respects (and if no such renewal of
performance occurs), elect to terminate this Agreement.  All notices under this
Agreement will be in writing and will be deemed to have been duly given (a) when
received, if personally delivered; (b) when receipt is electronically confirmed,
if transmitted by facsimile or e-mail; (c) the day after being sent, if sent for
next day delivery by recognized overnight delivery service; or (d) upon receipt,
if sent by certified or registered mail, return receipt requested.  Notices
should be directed to the attention of the person named on the first page of
this Master Agreement, and a copy must be sent to the attention of the Legal
Department, attention: General Counsel.    This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, USA without
regard to the conflicts of laws provisions thereof. Exclusive jurisdiction and
venue for any action arising under this Agreement is in the federal and state
courts located in Buffalo, New York if the claim is brought by Client and in
Denver, Colorado if brought by Synacor, and both parties hereby consent to such
jurisdictions and venues, as applicable, for this purpose.  Headings are for
convenience of reference only and shall in no way affect interpretation of the
Agreement.  

 

18. Affordable Care Act

 

For so long as the Affordable Care Act is in effect if Supplier Employees will
be performing Services in connection with this Agreement, Synacor must offer
Affordable Care Act and regulations (“ACA”) compliant medical coverage to all of
its Supplier Employees who are assigned to such engagements with CenturyLink for
30 hours a week or more, no later than 90 days of the start of the engagement in
accordance with ACA. Such medical coverage shall be “affordable” and “minimum
value” as those terms are defined in the ACA. If Synacor receives notice from
a government agency that such medical coverage is noncompliant or that a penalty
will be assessed, Synacor  must provide written notice to CenturyLink [*]. The
parties acknowledge that the fee paid to Synacor  for Services under this
Agreement contemplates the cost to the Supplier to provide ACA compliant medical
coverage to employees enrolled in the Synacor’s medical plan.

 

 

Page 13 of

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Synacor will indemnify and defend Client from and against all damages arising
out of a claim by a third party against Client resulting from or alleged to have
resulted from a breach of the foregoing Affordable Care Act provision.

 

Supplier will [*] under this Agreement. Thereafter, upon written request by
CenturyLink, Synacor shall provide, pursuant to a reasonable deadline provided
to Synacor in the written request, [*].  CenturyLink provides a secure portal
with instructions for the provision of this report.

 

If Synacor uses subcontractors to provide professional services work hereunder,
Synacor will contractually require the subcontractor to (i) comply with all
applicable laws and (ii) if the subcontractor is a company, to maintain
reasonable levels of insurance based on the work to be provided.  

 

“Supplier Employees” means Synacor’s W-2 employees, who perform Services, act on
Synacor’s behalf or are paid by Synacor in connection with the Agreement.

 

“Supplier Personnel” means Supplier Employees, subcontractors or agents who
perform services, or act on Synacor’s behalf in connection with the Agreement.  

 

19. Business Code of Conduct and Anti-Corruption

 

As of the Effective Date, Synacor agrees to comply with the terms of the
Client’s Supplier Code of Conduct ("Supplier Code") found on the Supplier Portal
at the following url

http://www.centurylink.com/aboutus/docs/CenturyLink_Supplier_Code_of_Conduct.pdf:.    

 

Supplier will comply with the terms and conditions of Client’s Corporate Ethics
and Compliance Program, as is more fully described in Exhibit A.  If Synacor
becomes aware of any violation of the Ethics and Compliance Program Synacor will
notify Client.  

 

Synacor and Supplier Personnel's obligations under this Agreement include
compliance with the Foreign Corrupt Practices Act (“FCPA”), and all applicable
anti-bribery and anti-corruption laws of other nations,  which may include but
not be limited to the UK Bribery Act (collectively, “Anti-Corruption Laws”). The
FCPA prohibits U.S. issuers, such as Client and its affiliates (e.g., Savvis),
from providing or offering to provide a payment or anything of value to a
foreign (non-U.S.) government official, foreign political party, or candidate or
other “foreign official” as defined under the FCPA, to influence an act, or
decision of the official or of his government, or to secure an improper
advantage, in order that Client obtain or retain business for itself or
another.  In performance of this Agreement, Synacor, its employees, contractors
and affiliates will not (i) make or arrange any contact with or (ii) make or
cause to be made, any payment or offer of anything of value to any foreign
(non-U.S.) government official or political party, or candidate without prior
written approval from Client Corporate Ethics and Compliance.  If, in connection
with the performance of this Agreement, anyone, including a government official
or an agent thereof, requests or solicits Synacor to provide a payment or
anything of value to influence an act or decision of the official or his/her
government, or to secure an improper advantage, in order that Synacor or Client
obtain or retain business for itself or another, Synacor will refuse to make
such payment or provide such thing of value and will immediately report the
incident to Client. Synacor further represents, warrants and certifies that to
the best of its knowledge, it, and its Supplier Personnel, , currently comply
with, and shall continue to comply with, all applicable Anti-Corruption Laws in
all countries in which it provides Services hereunder and will not take any
actions that would result in a violation of Anti-Corruption Laws by Client or an
affiliate.  Any written approvals, incident reporting and/or questions regarding
the obligations of Synacor hereunder shall be directed to
IntegrityLine@CenturyLink.com.  

 

20. Counter Parts

 

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
instrument.  The Parties agree that signatures that are faxed,

 

 

 

 

 

 

Page 14 of

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

photocopied or electronically stored or transmitted will be deemed to be
originals, and both parties agree to accept and be bound by them.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

SYNACOR, INC.                          QWEST CORPORATION on behalf of itself

and as agent of its Affiliates

 

                

 

By: ________________________________By: ________________________________

 

 

 

Name:Name:

 

 

 

Title: Title:

 

 

 

Date: Date:




 

Page 15 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE A

TO

MASTER SERVICES AGREEMENT

 

PRODUCT & PRICING SCHEDULE

 

 

1.

Definitions -  The following terms shall have the meanings set forth below for
purposes of this Schedule A and the Agreement:

 

a.

“Activated Email Box” means an email box that has been created within the
Synacor Email Service and not deleted as of the last day of the then-current
month.

 

b.

“Advertising Costs” mean any fees directly payable to third parties by either
party to this Agreement for advertising or the provision of such advertising,
including but not limited to ad serving and advertising management fees, [*].

 

c.

“Advertising Sales Fee” means [*] of the Net Advertising Revenue from direct
advertising sold by either party under the Agreement.

 

d.

“Business Portal” means that certain web portal originally created by Synacor
for CenturyLink under the CenturyLink Agreement and will be provided by Synacor
to Client for use by Client’s and its Affiliates’ small business customer Users
as more fully described in Section 2.b below.

 

e.

“Bandwidth Fees” means the [*] per month fee Client shall pay to Synacor to
compensate Synacor for its expenses related to hosting Services in its data
center, including but not limited to bandwidth associated with delivery of
auto-play video.   The Bandwidth Fee shall be paid monthly.  

 

f.

“Client Branded Portal” means, collectively and individually, the Residential
Portal as more fully described in Section 2.a. and the Business Portal described
in Section 2.b below.  

 

g.

“Email Fee” shall mean a fee due monthly from Client to Synacor throughout the
Term equal to the sum of (i) [*] per Activated Email Box per month (expressly
excluding the Activated Email Boxes hosted in [*] and [*]) and (ii) the actual
payments made by Synacor (and adjusted for any credits or refunds and without
any markup) to CenturyLink’s Affiliate that are directly associated with the
hosting of the Activated Email Boxes in [*].  The [*] per Activated Email Box
will be due for each Activated Email Box beginning upon the migration of each
such Activated Email Box into [*] and each month throughout the remainder of the
Term.  Beginning upon the earlier of (a) the date all Activated Email Boxes that
are going to be migrated are migrated to [*] or (b) March 31, 2018, [*]
throughout the remainder of the Term, [*].

 

 

h.

“Email Service” means the managed email service as described in Exhibit 2 to
this Schedule A.

 

i.

“Gross Advertising Revenue” means all money payable to Synacor or Client from
all third party video advertising, banner advertising and other forms of
advertising that appear on or within the Client Branded Portal or the e-mail
services provided hereunder, whether sourced by Client, Synacor or from a third
party advertising partner of either party.

 

j.

“Net Advertising Revenue” shall mean for each month Gross Advertising Revenue
less Advertising Costs and, if sold directly, any Advertising Sales Fee.  

 

k.

“Net Search Revenue” means all revenue received from a Search Services Provider
related to the Client Branded Portal less actual Search Costs paid in the
particular period.  

 

l.

“Platform Fee” means a monthly amount of [*] per HSI Subscriber during the Term
and Wind-Down Period, to be recovered by Synacor as described more specifically
in Section 4 below.  For purposes of calculating this fee, any Internet access
customers acquired by Client or its Affiliates through a merger or acquisition
are not counted as HSI Subscribers until such time as such customers, through a
migration plan determined by Client, are provisioned to use the Service(s) on
the infrastructure provided for under this Agreement.     At the end of each
month, Client will provide

 

Page 16 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Synacor with the count of applicable HSI Subscribers for which Platform Fees are
due as of the last day of such month, and the Platform Fee for that month will
be calculated by multiplying such number by the applicable rate.

 

m.

“Residential Portal” means, the residential customer portal created and operated
by Synacor as more fully described in Section 2(a) of this Schedule A below.

 

n.

“Search Costs” are all direct payments, if any, made by Synacor to the Search
Services Provider or Complimentary Search Services Provider(s) for such services
related to the Agreement (which costs shall be reasonable and customary within
industry practices). [*].

 

 

o.

“Service Area” means those locations where Client or any of its affiliates serve
as the incumbent local exchange carrier, provides high speed Internet services,
or markets its over the top services.

2.

Services Provided to Client by Synacor – Synacor shall provide Client the
following Services (which list is not exhaustive or intended to be exclusive):

 

a.

Residential Portals – Synacor will  provide the Residential Portal branded in
Client’s reasonable discretion, and utilizing a URL to be provided by Client,
that allows Users to search the Internet via the included search bar, provides
direct access to Synacor provided e-mail, provides for gadgets and widgets for
User customization, provides Client a platform to develop unique communications
services offerings and allows Users to select RSS feeds, news and content for
customization in accordance with prevailing industry standards.  In addition,
Synacor will provide Users access to industry standard Content (the initial
description of which is included in Exhibit 1 to this Schedule A), but will not
offer Users any premium or paid Content in the music, video and gaming
categories without Client’s prior written consent.  Provision of Content on the
Residential Portal shall be subject to the terms and conditions set forth in
this Agreement including Schedule E, and specific Content may change from time
to time as Synacor modifies its Content Providers and the Synacor Sourced
Content mix (provided that such changes are reasonable in frequency and scope
and Client is given at least 3 months’ advance notice thereof in order to train
necessary Client personnel, except to the extent Synacor receives less than 3
months’ notice from the Synacor Provider, in which case Synacor will give Client
as much notice as is reasonably practical).   The Residential Portal will
include Search Services as more fully described in Schedule B, and Advertising
Services as more fully described in Schedule C.  Synacor will make Premium
Content available to Client under the terms and conditions specified in
Schedules D and E.  Client will receive dedicated space on the front page of
each Residential Portal, above the fold, for links or access to Client
destinations (e.g., My Account, customer support, CenturyLink.com,
CenturyLinkZone, integrated third-party or jointly-sponsored web pages such as a
CenturyLink-DirecTV page, etc.); other than the above-the-fold requirement, the
specifics of where on the page and how much space will be allotted to Client
will be mutually agreed by the parties.    

 

b.

Business Portal - Synacor shall operate a Business Portal that may be offered to
all of Client’s and its Affiliates’ small business high speed Internet
subscribers.  Users of the Business Portal will have Content available to them
that is relevant for business customers such as news, financial content, and
weather as well as any other Content mutually agreed upon by the parties. At
Client’s option, Synacor will include the Premium Products offered for the
Business Portal as indicated in Schedule D.  Provision of Content on the
Business Portal shall be subject to the terms and conditions of this Agreement
including in Schedule E and specific Content may change from time to time as
Synacor modifies its Content Providers and the Synacor Sourced Content mix
(provided that such changes are reasonable in frequency and scope and Client is
given at least 3 months’ advance written notice thereof in order to train
necessary Client personnel, except to the extent Synacor receives less than 3
months notice from the Synacor Provider, in which case Synacor will give Client
as much notice as is reasonably -practicable.  The Business Portal will include
Search Services as more fully described in Schedule B, and Advertising Services
as more fully described in Schedule C.  Client may, at its option at any time
during the Term upon not less than six (6) months prior written notice to
Synacor, terminate the use of the Business Portal and Synacor shall cease
operating the Business Portal as instructed by Client.

 

 

Page 17 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

c.

Consumer and Business E-mail – Synacor will provide managed business and
consumer customer email capability for Users utilizing hosting services and
equipment to be provided by Client in [*] and [*] until the email boxes are
migrated to [*].  Thereafter, Synacor will provide a managed Email Service
utilizing hosting services and equipment from its hosting service provider.  
The e-mail solution (which as of the Effective Date is offered on the Zimbra
platform) shall be consistent with capabilities, functions, ease of use,
aesthetic quality and overall consumer satisfaction to prevailing industry
practices which, as of the Effective Date, are delineated in Exhibit 2 to this
Schedule A.  Client will at all times (throughout the Term and thereafter) own
the User e-mail accounts and have complete control of the domain naming
rights.   For so long as Client continues to supply hosting services and/or
equipment in accordance with Section 3 below, Client will determine storage
limits, retention practices and deactivation rules (with input from
Synacor).  Thereafter when the email boxes are migrated to [*], Synacor will
supply hosting services and/or equipment for the Email Service. Storage limits,
retention practices and deactivation rules will be as set forth in Exhibit 2 to
this Schedule A, provided that if Client wishes make revisions thereto, an
additional fee may apply pursuant to Exhibit 2 of this Schedule A.  Client
acknowledges that the Email Fees set forth herein are dependent upon the
following, and Client agrees that it will, to the extent it offers an email
service to  its HSI residential email customers during the Term of this
Agreement, only use Synacor’s Email Service provided under this Agreement to
fulfill such offer  during the Term.  Further the Email fee  is based on the
Email Service and storage being hosted by Synacor at one data center.  Synacor
will also provide Advertising Services as set forth in Schedule C as part of the
e-mail Services.  Such advertising shall be subject to Section 2 of Exhibit 2 to
this Schedule A.  Client may, at its option at any time during the Term,
terminate the requirement of Synacor to provide email capability for its
business customers.  Client will provide written notice to Synacor of its desire
to terminate Synacor’s email obligation for small business customers at least
ninety (90) days prior to its desired start date for migration.  For a mutually
agreed upon fee, if any, and in a mutually agreed timeframe, Synacor will assist
and cooperate with Client to migrate data associated with the managed Email
Service for its business customers to Client or Client’s designated third party.

 

d.

Cross-Sell / Up-Sell Marketing Display – Synacor will provide a carousel display
(or such other display method to be agreed upon by the parties) and other
inventory on the Client Branded  Portal as mutually agreed upon by the parties,
in which advertisements for  Client’s and its Affiliates’ services
(communications or other) may be included at no additional cost to Client.  The
parties will discuss in good faith the ability to target market specific
offerings using Synacor’s or Client’s (or its Affiliates’) and any business
model associated therewith.  

 

e.

Development Services – Synacor will provide development services as “Additional
Services” as described in Section 2.2 of the Agreement.  

 

f.

Support Services and Service Level Agreement Compliance – as described in
Schedule F.  

3.

Responsibilities of Client – Client shall provide the following (which list is
not exhaustive or intended to be exclusive).  Subsections (a) through (c) are
required from Client for so long as email boxes are stored in either [*] or
[*].  Thereafter subsections (a) through (c) will no longer apply.  Subsections
(d) through (g) will continue to be a Client responsibility throughout the Term
and the Wind-Down Period.

 

a.

[*]  

 

 

 

b.

[*]

 

 

 

c.

[*]

 

 

 

 

Page 18 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

[*]

 

 

d.

Domain and URL – Client will obtain and provide a unique domain for residential
and business customer e-mail and a unique URL for the Residential and Business
Portals.  

 

e.

Marketing Services – Client will use reasonable efforts to market the Services
as a value proposition of Client’s high speed Internet offerings in the Service
Area.  The manner and amount of such marketing efforts shall be reasonably
determined solely by Client.  

 

f.

Installation Routine – Throughout the Term (except during the Wind-Down Period),
Client will set the Residential Portal as the home page during Client’s
residential high speed Internet modem installation process.  

 

g.

Best Practices – Client will follow the best practices identified in Section 6
below.  

4.

Financial Terms –

 

a.

During the Term – During the Term, the following financial payment terms shall
apply:

 

(i)

Search Services Revenue Share:  Synacor shall distribute to Client, as set forth
in Section 4(e) below, [*] thereafter of the Net Search Revenues.  Synacor will
retain for its own share [*] thereafter of monthly Net Search Revenues.  

 

(ii)

Advertising Revenue Share:  Synacor and Client’s applicable share of advertising
revenue on the Client Branded Portal and e-mail Services and other mutually
agreed upon Services will be calculated as follows and distributed in accordance
with Section 4(e) of this Schedule A:

 

(A)

Where advertising is sold by third parties (such as AOL, Ad Exchange, etc.), all
associated Net Advertising Revenue shall be split [*] to Client and [*] to
Synacor.

 

(B)

Where advertising is sold directly by Synacor or Client (in accordance with
Schedule C), the party making such direct sale shall retain the Advertising
Sales Fee to cover its own direct internal advertising costs and the remaining
[*] of Net Advertising Revenue shall be split  [*] to Client and [*] to Synacor.

 

(iii)

Premium Content Sales:  If Client offers and sells any Premium Products offered
by Synacor pursuant to Schedule D, or if Users continue to have access to any
previously sold Premium Products, unless otherwise agreed to by the parties,
Client shall collect revenues from Users who subscribe to such Premium Products
(at rates to be established by Client) and remit payments to Synacor at the
rates identified and in accordance with the procedures set forth in Schedule
D.  

 

(iv)

Platform Fees and Email Fees:  Client shall pay Synacor the applicable monthly
Platform Fees and Email Fees in accordance with Section 4(e) below.  

 

b.

Wind-Down – During the Wind-Down Period (as defined in Section 7.4 of the
Agreement), the following financial payment terms shall apply:

 

(i)

Search Services Revenue Share: Synacor shall distribute, as set forth in Section
4(e) below, a Search Services Revenue Share as follows:

 

(A)

In the event the Wind-Down Period follows any non-renewal of the Agreement or
the termination by Client in accordance with any termination right in this
Agreement or termination of the Agreement by Synacor other than cause (pursuant
to Section 7.2), [*] of the Net Search Revenues will be distributed to Client
and Synacor will retain for its own share [*] of the monthly Net Search
Revenues.  

 

(B)

In the event the Wind-Down follows termination by Synacor in accordance with any
termination right in this Agreement for cause (Section 7.2), the Net Search
Revenue will be split [*] to Client and [*] to Synacor.

 

Page 19 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

(ii)

Advertising Revenue Share:  Synacor and Client’s applicable share of advertising
revenue on the Client Branded Portal and e-mail Services and other mutually
agreed upon Services will be calculated as follows:

 

(A)

In the event the Wind-Down Period follows any non-renewal of the Agreement, or a
termination by Client in accordance with any termination right in this
Agreement, or termination of the Agreement by Synacor other than cause (pursuant
to Section 7.2):

 

•

Where advertising is sold by third parties (such as Advertising.com, Specific
Media, etc.), all associated Net Advertising Revenue shall be split [*] to
Client and [*] to Synacor.

 

•

Where advertising is sold directly by Synacor or Client (in accordance with
Schedule C), the party making such direct sale shall retain the Advertising
Sales Fee to cover its own direct internal advertising costs and the remaining
[*] of Net Advertising Revenue shall be split [*] to Client and [*] to Synacor.

 

(B)

In the event the Wind-Down follows termination by Synacor in accordance with any
termination right in this Agreement for cause (Section 7.2):

 

•

Where advertising is sold by third parties (such as Advertising.com, Specific
Media, etc.), all associated Net Advertising Revenue shall be split [*] to
Client and [*] to Synacor.

 

•

Where advertising is sold directly by Synacor or Client (in accordance with
Schedule C), the party making such direct sale shall retain the Advertising
Sales Fee to cover its own direct internal advertising costs and the remaining
[*] of Net Advertising Revenue shall be split [*] to Client and [*] to Synacor.

 

(iii)

Premium Content Sales:  If Client offers and sells any Premium Products offered
by Synacor pursuant to Schedule D, or if Users continue to have access to any
previously sold Premium Products, unless otherwise agreed to by the parties,
Client shall collect revenues from Users who subscribe to such Premium Products
(at rates to be established by Client) and remit payments to Synacor at the
rates identified and in accordance with the procedures set forth in Schedule
D.  

 

(iv)

Platform Fees and Email Fees:   Client shall pay Synacor the applicable Platform
Fees and Email Fees, in accordance with Section 4(e) below.    

 

c.

Outstanding Platform Fees – If at any point during the Term or Wind-Down Period,
Client’s share of Net Search Revenue and Net Advertising Revenue in any month is
less than the Platform Fee for such month, Synacor will waive any portion of the
Platform Fee for such month that exceeds Client’s share of Net Search Revenue
and Net Advertising Revenue for such month.  

 

 

d.

Carriage Fees – From time to time, Client may request Synacor to integrate
Client Sourced Content into the Client Branded Portal and to utilize Synacor’s
single sign-on functionality associated therewith.  In such event, Synacor will
provide the initial integration without cost to Client, and Client will pay to
Synacor a monthly fee to be determined by the parties (and in the event the
parties cannot come to agreement on such fee, such fee will be [*] of Client’s
monthly revenue associated with such Client Sourced Content; provided however,
in no event shall such fee exceed [*] per Client Sourced Content per subscriber
per month).   In such event where Client does not sell such Client Sourced
Content to end users for a fee, Client and Synacor shall mutually agree upon a
fee to be paid to Synacor related to the inclusion of such Client Sourced
Content on the Client Branded Portal.  Any fee paid to Synacor in accordance
with this subparagraph (e) shall be referred to as a “Carriage Fee”.  However,
in the event Synacor has contractual relationships with such providers, Client
may consider, in its sole and absolute discretion,  having Synacor implement
such Content pursuant to Synacor’s relationship with the provider instead of
Client’s direct relationship with such provider; provided however, the parties
understand and agree that nothing contained in this sentence shall create any
obligation  for Client to implement such Content through Synacor’s direct
relationships with any of such providers.  

 

Page 20 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

 

e.

Payment Terms – Any fees due from Client to Synacor shall be due [*] after
receipt of the applicable invoice, or in the case of Client-sold advertising,
[*].  Client’s applicable share of Net Search Revenue and Net Advertising
Revenue that is due to Client from Synacor pursuant to the terms and conditions
above will be due [*] after the end of each quarter in which the applicable fee
was incurred.  All invoices, supporting documentation and revenue reconciliation
data shall be transmitted via secure and encrypted communication.  

 

 

5.

Optional Services - In addition to the Services identified in Section 2 of this
Schedule A, Synacor shall make available to Client, but Client is under no
obligation to utilize or offer, the following optional Services:

a.   Premium Products as identified in Schedule D and subject to the terms and
conditions of Schedule E.

b.   Distribution of Client Sourced Content as identified in Schedule E.

 

c.

DNS Redirect Services – The parties will discuss in good faith DNS and HTTP
error traffic redirect services to determine if Synacor is able to provide a
solution that (i) meets all of Client’s then-current privacy, security and
internal corporate policies, (ii) provides services and service levels similar
to Client’s current offerings, and (iii) provides Client with no less
compensation in revenue share (utilizing similar practices to what Client
utilizes currently).  

d.  Start App – Synacor offers an application for iOS and Android platforms that
serves as a compliment to the Client Branded Portal, and includes curated
short-form video, advertising, news articles and other content.  Synacor will
make the standard Start App available to Client [*].  [*] any customization or
integrations requested by Client may require additional fees.

6.

Best Practices – At all times during the Term, Client shall comply with the
following best practices.  Failure to comply with these best practices shall be
a material breach of the Agreement.

[*]

 

 

 

 

 

 

 

 

7.

Restrictions -  

 

 

a.

The search bar shall only be located on the Client Branded Portal, included
Search results page, included e-mail page, and in any other mutually agreed upon
Services.  Client’s commercial webpage, small business pages (to the extent not
included as part of the Client Branded Portal), business markets group pages (if
any) and wholesale pages (if any) are separate and independent of this Agreement
and not included in or covered by any obligations herein.

 

b.

All Services shall be provided by Synacor in accordance with prevailing industry
practices and subject to Client’s reasonable approval.




 

 

Page 21 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Exhibit 1

To

Schedule A

Of the

Master Services Agreement

 

Included Content

The below-listed types of Content will be provided by Synacor and integrated
into the Client Branded Portal initially after the Effective Date.  Such initial
Content may change from time to time as Synacor modifies its Content suppliers
and Content mix.  Client will be notified in writing of any changes to Content
suppliers and Content mix.  Synacor will provide quarterly review of the offered
content and changes in providers.  

 

 

•

News: Local (for select markets), national, international, and political

 

•

Entertainment: Celebrities, TV, movies

 

•

Sports: Popular sports and leagues

 

•

Weather: Current weather information and forecasts

 

•

Financial and business news

 

•

Online games

 




 

Page 22 of

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Exhibit 2

To

Schedule A

Of the

Master Services Agreement

 

1.

Features.  The Email Service will incorporate the following features and
functionality, which the parties agree are consistent with prevailing industry
standards as of the Effective Date (and the parties may, by agreement, change
these features and functionality during the Term):

 

 

(a)

Easy-to-use, intuitive webmail User interface consistent with and comparable to
existing competitive webmail interfaces.

 

(b)

Mobile interface appropriate for phone- and tablet-sized screens

 

(c)

Support for full RFC-compliant POP protocol; IMAP compatibility will also be
provided.

 

(d)

Commitment to maintain, throughout Term, industry competitive User features such
as HTML messages, capacity to handle large attachments [*], contacts/address
book, inline spell checking and other features providing dynamic right-click
menus, roll-over informational pop-outs, and competitive technologies.

 

(e)

Large mailboxes; Size will be [*] such that the average mailbox size is [*] or
less.

 

(f)

Rich, interactive calendar functionality using a web browser or mobile device
with compliant browser using IMAP or POP protocols.  CalDAV standard support is
also available.

 

(g)

Robust filtering rules capable of features such as forwarding, filtering based
on headers, subject to, from, body, attachments, and other variables,
auto-sorting into designated folders or tags, and the ability to auto-delete
messages based on filter criteria.

 

(h)

Anti-virus, anti-phishing, and anti-spam filtering consistent with and
comparable to industry standards and that is compatible with and will not
interfere with typical desktop security and anti-virus software; ability to
auto-file or tag identified messages to junk or similar folder, and ability to
auto-delete such detected messages.  Additional User configurable anti-spam
filtering will be provided.

 

(i)

Search technologies; ability to search within messages, contacts, and calendars
based upon headers, subject, to, from, body, and other variables.

 

(j)

Organization: delivering the ability to view threaded conversations, to organize
by folder and by tags, to drag and drop items among elements, to resize panes,
to preview messages in preview pane via AJAX or similar technologies, to
dynamically detect and act upon dates, e-mail addresses, and URLs within
messages, and to store drafts and track sent messages.

 

(k)

Topology: ability for Client and User to create and manage parent and child
account hierarchies with associated control mechanisms through API and web-based
administrative interface.  Ability of parent to manage and control child
accounts such as adding, deleting, and modifying.

 

(l)

Administrative API and web-based interfaces which permit Client to provide Tier
1 support to Users.

 

(m)

Synacor shall provide Tier 2 and beyond support.

 

 

2.

Management.  The managed Email Service will also include the following
management services from Synacor:

 

 

(a)

Email-optimized operating system, applications, applications management, and
user interfaces.

 

(b)

Security- and quality-related updates to the core operating system and the user
experience.

 

(c)

Selection and operation of scalable object storage that stores, shares,
synchronizes, protects, and preserves data files.

 

(d)

Operation of distributed architecture that enables maintenance and upgrades with
minimal downtime.

 

(e)

Single Point of Contact for product and operational concerns.

 

(f)

Engagement with and management of all vendors required to develop and deliver
the managed Email Service.

 

(g)

Client understands that managed Email Service is based on a single data center
with short-term data recovery options, which currently consists of three days of
daily snapshots.  

 

3.

Hosting: The managed Email Service will also include the following hosting
services from Synacor:

 

 

(a)

Synacor utilizes SSAE16-certified facilities to ensure strict control of access
to the physical infrastructure.

 

 

Page 23 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

(b)

Synacor follows role-based access control, granting systems access to only the
personnel who require it as part of their job function.

 

(c)

Synacor will ensure appropriate capacity [*].  Should the Client alter policies
that results in an increased average mailbox size, Client will be responsible
for the additional expense.  Any changes that will result in an additional
expense will be identified by Synacor in writing.  Client must provide written
approval of such cost prior to the cost being incurred.

 

4.

Security.  The managed Email Service will also include the following security
protections from Synacor:

 

 

(a)

Anti-spam capabilities include real-time global data analysis to create informed
policies against good, bad, and suspect senders

 

(b)

Two-Factor Authentication is supported by version 8 of the Zimbra platform and
can be enabled upon mutual agreement and planning among the parties

 

(c)

Session encryption via Secure Sockets Layer (SSL)  is supported by version 8 of
the Zimbra platform and can be enabled upon mutual agreement and planning among
the parties

 

5.

Use of User Information in Emails.  Neither Synacor nor any vendor or contractor
to Synacor shall use any information contained in User e-mails (inclusive of the
content of the e-mails and also the header, subject and packet-type information,
etc.), for advertising or any other purpose.  The foregoing notwithstanding,
Synacor and Synacor contractors, agents or partners may access, use, preserve
and/or disclose such information, Account Information and User content, without
liability, for purposes of (a) blocking or reducing SPAM (b) as otherwise
necessary to provide the e-mail Service (including to perform technical support
thereof), (c) to respond to or resolve User complaints, to investigate (at
Client’s request) violation(s) of the TOU, (d) to respond to subpoena requests
or other legal requirements (subject to Section 5.7 of the Agreement), (e) to
enforce or prevent breaches of this Agreement., and (f) as required to
investigate suspicious activity (including but  not limited to, in an effort to
protect the overall integrity of the Email Service and to protect the rights,
property, or safety of Synacor, its end users, a third party, or the
public).  Client shall notify Users that such actions will take place.

 

6.

Retention Rules.  The managed Email Service shall comply with the following
retention rules, subject to change by Client upon reasonable notice to
Synacor.  Client will be responsible for additional expenses that are the result
of policy changes requested by Client.  Any changes that will result in an
additional expense will be identified by Synacor in writing.  Client must
provide written approval of such cost prior to the cost being incurred.  

 

 

(a)

Messages reasonably deemed to be SPAM will reside in the User’s SPAM folder for
2 days and will then be purged.

 

(b)

Messages in the User’s Trash folder will be purged after 14 days.

 

(c)

Unread messages in a User’s Inbox for more than 90 days will be deleted.

 

(d)

Active Mailboxes with no activity for [*] consecutive days will be suspended at
such time, and then deleted after a period of an additional [*] days.

 

(e)

User names associated with deleted mailboxes will be reserved for [*], at which
time these usernames will be made available to other Subscribers.

 

(f)

Notwithstanding the aforementioned usernames, no other data will be preserved
for deleted mailboxes.

 

(g)

Messages to deleted mailboxes will not be delivered.

 

 

 

Page 24 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE B
TO

MASTER SERVICES AGREEMENT


SEARCH SERVICES

 

The following establishes the terms and conditions by which the Parties will
work together to facilitate the delivery of search related Services to Users.  

 

1.Definition of Search Services and Selection of Search Services
Provider.Synacor shall be the exclusive provider of search Services on the
Client Branded Portal and any other Services that enable Users to receive
descriptions and links associated with search results from search boxes (“Search
Services”) placed within the Client Branded Portal or other Services, through
its agreement with one or more Search Services providers (“Search Services
Provider(s)”).  As of the Effective Date, the sole Search Services Provider for
the Residential Portal and the Business Portal is Google Inc. with complementary
Search Services provided by Ask.com as the Complimentary Search Services
Provider (as defined herein).   [*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Search Services” are a subset of “Services” for all purposes of this
Agreement.  Search Services do not include searches or other entries in an
address bar or mis-typed URLs in an address bar, and none of those shall be
subject to the exclusivity provisions of this Schedule.

 

a.Operation of Search Services.Each time a User enters a search request in a
search box (a “Search Query”), Synacor shall return to such User a set of up to
10 search results (each such set being referred to as a “Search Results Set”)
and additional paid links (“Sponsored Links” or “AFS Ads”) as agreed to by the
Parties.  A Search Query will only return search results (including Sponsored
Links) unless otherwise authorized in writing by Client; information entered as
a Search Query may not be used to or for User profile-building by Synacor or the
Search Services Provider.

 

b.Hosting and Control. At all times during the Term Synacor shall: (a) deliver
and manage any and all pages that comprise the Client Branded Portal on which
Search Services are provided; (b) maintain complete technical and editorial
control of such Client Branded Portal (provided that the Client Branded Portal
complies with Section 7 of Schedule C, with the exception of certain Content as
provided in Section 1 of Schedule D); and (c) act as the intermediary for all
transmissions between Search Services Provider and such sites.


 

2. Disclaimers.Client understands and agrees that, to the extent permitted by
law, Search Services Provider shall not be liable for any damages, whether
direct, indirect, incidental or consequential, arising from the Client Branded
Portal’s access to or use of the Search Services.

 

3. No Warranties.Client understands and agrees that notwithstanding anything to
the contrary in the Agreement Synacor disclaims any and all warranties and
liabilities, express or implied, with respect to the Search

 

Page 25 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Services, including without limitation, warranties of merchantability, fitness
for a particular purpose, and non-infringement.

 

4.Client Not Third Party Beneficiary.Client expressly acknowledges and agrees
that Client is not a third party beneficiary under any agreement between Synacor
and Search Services Provider.

 

5.  Search Bar.  Client expressly grants Synacor permission to include a search
bar on the Client Branded Sites above the fold in a location mutually agreeable
to the parties, such search bar to be of a reasonable size and positioning as
optimized by regularly occurring multivariate testing.

 

6.Competitive Search Results.  Synacor will use commercially reasonable efforts
to filter and block paid search results related to Client’s competitors listed
in Schedule I2.  However, Client understands and agrees that such filtering may
not block out all paid competitor-related search results; however, Synacor shall
take down any such paid competitor-related search results as soon as practical
after discovery thereof (either on it own or by notice from a third party or
Qwest).  As of the Effective Date, Synacor is not able or allowed pursuant to
its agreement with its Search Services Provider to filter or block non-paid
search results.  If, during the Term, Synacor is able and allowed to do so,
Synacor shall use commercially reasonable efforts to filter and block non-paid
search results related to Client’s competitors listed in Schedule I2.  Just as
with paid search results, Client understands and agrees that such filtering may
not block out all non-paid competitor-related search results, but Synacor will
take down any such paid competitor-related search results as soon as practical
after discovery thereof.




 

Page 26 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE C

TO

MASTER SERVICES AGREEMENT


ADVERTISING

 

The following establishes the terms and conditions by which the parties will
work together to facilitate the delivery of Advertising Services to Client.

 

 

1.

Advertising Services.  

 

a.

The advertising Services provided by Synacor may include, without limitation,
the integration of e-commerce, video, banner advertising and other forms of
advertising or advertising support content (videos with pre-roll ads included),
in contextually relevant programmed areas (which areas are to be agreed upon in
writing by the parties prior to implementation or change) throughout the Client
Branded Portal and Email Service solely to the extent provided for or authorized
by Client in Section 4 below (“Advertising Services”).  Either party may sell
advertising inventory directly to advertisers, and Synacor may sell advertising
through advertising networks or other third parties.  Any changes to Advertising
Services or the types of Advertising Services that may, in Client’s reasonable
opinion, have a negative impact on Client’s legal or regulatory risk (such as,
for example, whether or not Synacor can engage in direct behavioral targeting of
Users, which, as of the Effective Date, it may not without Client’s express
written approval, but not including changes to the advertisers or ad networks
placing the ads or other similar changes) must be approved in writing by Client
prior to implementation.  All Advertising Services shall be subject to the
content restrictions in Section 7, below.  

 

b.

Each party will ensure that any third party advertising networks through which
it provides advertising on the Client Branded Portal are either (i) members of
the Network Advertising Initiative (“NAI”) or Digital Advertising Alliance
(“DAA”) or (ii) agree to the NAI’s or DAA’s self-regulatory principles regarding
Internet advertising practices and privacy and participate in the NAI’s or DAA’s
related opt-out process.  Ad networks utilized by Synacor in the provision of
advertising may not gather personally identifiable information about Users on
the Client Branded Portal without express User consent; accordingly, ad networks
Synacor engages to provide advertising on the Client Branded Portal may not
gather such information on the Client Branded Portal with cookies.  In addition,
neither the ad networks or any other third parties that Synacor might engage may
collect, without User consent, individualized data, anonymous or otherwise,
through cookies or otherwise on the Client Branded Portal, to use such data for
retargeting of individuals on third party sites or sharing with third
parties.  With respect to ads Synacor places directly, Synacor will only use any
data it collects through cookie software for Client, and not provide it to any
third party (effectively allowing only first-party cookie use by
Synacor).  Unless approved by CTL in writing, Synacor may not use User profile
data to present ads on any third party sites (but ads on the Client Branded
Portal may be targeted based on content viewed and clicked on by Users, in
combination with the information otherwise lawfully collected).  Synacor may use
various (non-PII) factors related to a User’s use of the Services to determine
the ads shown to users including the content of the site or app on which the ad
appears, ads the User clicks, information the User provides such as gender, age
or location, hashed email addresses, and search queries entered using the
Services, provided that in doing so Synacor is in compliance with the DAA
self-regulatory principles.  Unless otherwise approved by Client in writing,
Synacor may not share individualized User profile data, anonymous or otherwise,
with any other third party.  The requirements set forth in this Section b will
be applicable unless otherwise agreed to by Client in writing.

 

 

2.

User Rights Regarding Advertising.  Client agrees to include language in its
privacy policy clearly disclosing that third parties may be placing and reading
cookies on Users’ browsers, or using web beacons to collect information, in the
course of ads being served on its websites.  Client’s privacy policy should also
include information about User options for cookie management.  Client will
provide to Synacor a copy of its privacy policy for reference.  Synacor will
review Client’s privacy policy in effect as of the Effective Date for the
purpose of verifying that the foregoing requirements are included.  

 

 

1.



 

Page 27 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

3.

Advertisement Removal and Excluded Advertising.  Client reserves the right to
request that Synacor remove any advertisement related to which a User or any
other person complains.  Synacor shall disable such advertisement from the
Client Branded Portal after receiving written notice from Client.  

 

 

4.

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Client Provided Advertising.  Client may sell advertising inventory on the
Client Branded Portal provided it meets the following criteria:

 

 

a.

The advertising is direct advertising (which includes advertising made available
through a given advertiser’s advertising agency), not advertising sold through
advertising networks or other third parties (such as Advertising.com or Specific
Media).

 

b.

The CPM for such advertising shall be greater than the reasonable minimum
threshold set by Synacor on a quarterly basis. 

 

c.

Any advertising must have a frequency cap no greater than 5 times in a 24-hour
period or such other frequency cap as the parties may reasonably agree from time
to time.

 

 

 

6.

Content Restrictions.  No advertising or other content included in Advertising
Services by either party shall: (i) be obscene, defamatory, libelous,
slanderous, profane, indecent or unlawful; (ii) infringe or misappropriate third
party intellectual property rights; (iii) constitute "hate speech," whether
directed at an individual or a group, and whether based upon the race, sex,
creed, national origin, religious affiliation, sexual orientation or language of
such individual or group; (iv) facilitate or promote the sale or use of liquor,
tobacco products or illicit drugs; (v) facilitate, promote or forward pyramid
schemes, chain letters, or illegal contests; (vi) be otherwise intended to
restrict or inhibit any person's use or enjoyment of Services; or (vi) promote
unlawful activities or (vii) contain fraudulent offers for good or services.  
Each party will follow industry standards designed to prevent the inclusion in
its provided Content or advertising

 

 

 

Page 28 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

of viruses, worms, corrupted files, cracks, hackz or other materials that are
intended to damage or render inoperable software, hardware or security measures
of Client, any User or any third party.

  

 

8.

Advertising of Client Services.  Synacor will make available, at no cost to
Client, one slide in the dynamic content component (“DCC” – the Content carousel
above the fold on the Client Branded Portal) area for promotion of Client’s
services.  The Client promotions slide will appear in the 6th position or higher
of the rotation unless otherwise agreed upon by the parties.  Synacor and Client
may also mutually agree from time to time to use a portion of the DCC area for
cross channel promotions.  Client’s promotion slides will adhere to Synacor’s
technical guidelines which will be provided upon Client’s request to include a
given promotion.

 

       9.    Competitive Advertising Limitations.  Synacor shall use
commercially reasonable efforts to filter and block all ads for any of the
companies set forth on Schedule I2 on any page within any of the
Services.  Client may only place companies on the list in Schedule I2 which
market, promote, or advertise products or services that are competitive with
Client’s long distance services, local telephony services, broadband access
services, ATM Services, frame relay services, private telephone line services,
business website hosting services, multi-channel video, VoIP, or wireless voice
telephony services.  Client may, upon written notice to Synacor, update Schedule
I2, provided that Client understands and agrees that any additions to the list
will not take effect for 15 business days from Synacor’s receipt of the notice.
In the event a competitive advertisement is not appropriately filtered, it will
be promptly removed upon identification of such advertisement.


 

Page 29 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

SCHEDULE D

TO

MASTER SERVICES AGREEMENT

PREMIUM PRODUCT & PRICING SCHEDULE

 

The Premium Products and related fees payable by Client to Synacor pursuant to
the Agreement are set forth below.

 

1.Premium Products and Associated Fees For Residential Portal.  

 

As of the Effective Date, Client is not actively marketing or selling Premium
Products to its customers.  However, Client has in the past sold Premium
Products to its customers, and some of those customers continue to pay for
and/or use the Premium Products, and Client wishes to allow such continued
use.  For any Premium Products still in use by any customers of Client, Synacor
shall bill Client each month for an amount determined by multiplying the number
of Subscription Accounts (as defined below and as reported by Client to Synacor
monthly) in a given month (based on the number of Subscription Accounts existing
on the last day of the given month) by the monthly fees relating to the
pertinent Premium Product(s) subscribed to by the specific Subscription Account,
as applicable.  Client shall have the right at any time to terminate any given
Subscription Account, including, but not limited to, in the event the User has
not paid for the applicable Content.  For purposes herein, a “Subscription
Account” is defined as an account that allows a User of a Residential Portal
access to the identified Premium Products, Client Sourced Content for which
Client requires authentication, and/or Synacor Sourced Content from the
Residential Portal or other location as may be agreed to by the parties.  

 

 

(a)

Premium Products.  The following Premium Products continue to be made available
to customers of Client who purchased such Premium Products when they were
actively sold by Client:

 

 

(i)

General Interest Package:

 

 

A.

Britannica Online Premium – Online and unlimited access to the updated 32-volume
Encyclopedia Britannica; a trusted resource. The service offers thousands of
articles, videos, audio clips and answers by experts which are not in the print
edition. It is updated every two weeks and the experience is free of third party
banners and ads.

 

B.

American Greetings – The ultimate card store on the Internet; enables Users to
enhance their relationships by sending premium eCards and printed greetings and
projects.

 

C.

Award Funways – Funways is a 3D virtual world that Pre-K children explore with
the help of a personalized avatar, compelling learning tools, games, and
activities. The product is designed to promote learning in four key areas of
literacy, math, creativity, and values.

 

D.

PlaySportsTV - PlaySportsTV is an online destination for youth sports coaching
and instruction specifically for coaches, parents and athletes. The
instructional content covers 18 major and emerging youth sports, and consists of
over 3,000 video drills, tips, and training plans featuring players, trainers,
sports experts and top coaches.

 

E.

Shockwave® Unlimited™ – Provides unlimited access to more than 1,300 premium
downloadable games with no time limits plus ad-free play of more than 1,000
online games.

 

 

(ii)

Education Package:

 

 

A.

Award Funways – Funways is a 3D virtual world that pre-K children explore with
the help of a personalized avatar, compelling learning tools, games and
activities.  The product is designed to promote learning in four key areas:
literacy, math, creativity, and values.

 

B.

Britannica Online Premium – Online and unlimited access to the updated 32-volume
Encyclopedia Britannica; a trusted resource. The service offers thousands of
articles, videos, audio clips and answers by experts which are not in the print
edition. It is updated every two weeks and the experience is free of third party
banners and ads.

 

A.



 

Page 30 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

C.

iKnowthat.com – Web-based educational activities for children from ages 2 to 12
that allow them to discover the magic and power of lifelong learning
skills.  All activities are highly interactive, and use state-of-the-art web
multimedia, including heavy animation, sound, and digitized children's voices.

 

D.

PlaySportsTV - PlaySportsTV is an online destination for youth sports coaching
and instruction specifically for coaches, parents and athletes. The
instructional content covers 18 major and emerging youth sports, and consists of
over 3,000 video drills, tips, and training plans featuring players, trainers,
sports experts and top coaches.

 

 

 

(iii)

Games Package:

 

 

A.

Shockwave® Unlimited™ – Provides unlimited access to more than 1,300 premium
downloadable games with no time limits plus ad-free play of more than 1,000
online games.

 

 

B.

iKnowthat.com – Web-based educational activities for children from ages 2 to 12
that allow them to discover the magic and power of lifelong learning
skills.  All activities are highly interactive, and use state-of-the-art web
multimedia, including heavy animation, sound, and digitized children's voices.

 

 

 

(iv)

Internet Security:  For customers of Client who have previously purchased the
F-Secure Premium Product through Synacor’s offering to Client, Synacor will
continue to make such F-Secure Premium Product available throughout the
Term.     Client may independently offer internet security services (including
those provided from a third party supplier) directly to Users without Synacor’s
consent or without termination of its offering of the F-Secure Premium Product
made available by Synacor as described in this Section 1(a)(iv).  Provided,
however, that Client agrees that it shall not implement a marketing or messaging
program that intentionally targets its Users who are then existing F-Secure
internet security product users, Norton internet security products other than in
connection with a marketing or messaging program intended to promote the
upgrading of User's premium high speed internet to a tier above the then current
tier subscribed to by such User.  Client may discontinue offering the F-Secure
Product to Client's Users on not less than ninety (90) days' prior written
notice to Synacor. In the event that Client believes it will need additional
time to transition users off the security suite following the effective date of
the notice, Synacor will use commercially reasonable efforts to obtain
permission from its provider to offer a transition period and either per user
pricing or an alternative better price for Client during such transition period
to reflect any reduction in use during the extended period.

 

 

 

(b)

Premium Product and Content Fees.

 

Monthly Subscription Fees (the fees identified below are the sole and only fees
payable by Client to Synacor for the following Premium Products; no other costs,
such as content delivery network costs, etc., shall be payable by Client to
Synacor related to such Premium Products):

 

 

▪

General Interest Package: Client’s cost shall be [*] per Subscription Account
per month.

 

▪

Education Package: Client’s cost shall be [*] per Subscription Account per
month.

 

▪

Games Package: Client’s cost shall be [*] per Subscription Account per month.

 

▪

Internet Security: Client’s cost shall be [*] per Subscription Account per month
(unless such Service is terminated and no longer offered in accordance with
Section 1(a)(iv)).

 

 

 

Page 31 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

2. Premium Products for the Business Portal:  Synacor hereby agrees to continue
to make the Premium Products set forth below available, subject to Content
Provider approval and the terms and conditions herein, to Users who have
previously purchased such Premium Products from Client through Synacor’s
offering.  However, each party agrees that Client is not and will not market or
sell the Premium Products below to additional customers after the Effective
Date.  For purposes herein, a “Business Subscription Account” is defined as an
account that allows a User of the Business Portal access to the identified
Premium Products, Client Sourced Content for which Client requires
authentication, and/or Synacor Sourced Content from the Business
Portal.  Synacor shall bill Client each month for an amount determined in
accordance with Section 2(b) of this Schedule D.  Client will report the number
of Business Subscription Accounts in any given month to Synacor by the second
business day of the following month.  Client shall have the right at any time to
terminate any given Business Subscription Account, including, but not limited
to, in the event the Business User has not paid for the applicable Content.  

 

 

a.

Business Pack – The Business Pack includes the following:

 

•

Moonfruit – allows users to create their own personal websites using the
SiteMaker product.  Easily create great looking and functional websites in real
time without programming or software.   

 

•

eNom – allows users to create vanity domains

 

 

 

 

b.

Business Pack Pricing - Client shall pay Synacor [*] per month if it has [*] or
more Activated Business Users in a given month (including any Pre-existing
Business Pack Users).  Alternatively, if Client has between [*] Activated
Business Users in any given month, Client will pay Synacor [*] per
month.  Alternatively, if Client has between [*] Activated Business Users in any
given month, Client will pay Synacor [*] per month.  For administration
purposes, the number of Activated Business Users may be adjusted every [*] based
on the reports created by Synacor.  Each Business User subscribed to the
Business pack will only be counted as an Activated Business User once, and
therefore Client will only be billed once per month for each subscription to the
Business Pack.

 

 

 

d.

Synacor Reporting related to Business Pack:

Synacor will provide monthly reporting to Client specifying the total Activated
Business Users and total Active Business Users in the relevant month. e.
Support.  The party shall have the following product-specific support
obligations with regard to the Business Packs:

Moonfruit

 

• Client will provide first level support.

• Synacor will provide second level support

 

3. Client Reporting: Client acknowledges and agrees that in instances where it
is required to report information to Synacor upon which payment amounts shall be
determined, it must notify Synacor of any disputed or revised information within
[*] days of the date that the information was first reported.  After the
expiration of said [*] days, Client shall not have any recourse against Synacor
for information that was inaccurately reported by Client.




 

 

Page 32 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE E
TO

MASTER SERVICES AGREEMENT

CONTENT DISTRIBUTION TERMS AND CONDITIONS

 

1. Definitions

 

 

(a)

“Client Provider” means a third party from whom Client obtains distribution
rights for the Client Sourced Content.

 

 

(b)

“Client Sourced Content” means the content provided by Client or Client
Providers.

 

 

(c)

“Content” means games, video, music, audio, images, graphics, statistics, and
text that is viewable by or accessible to a Content Subscriber including without
limitation (i) Synacor Sourced Content, Client Sourced Content, Portal Content,
Premium Content, and (ii) any logos, trademarks, service marks, meta data, or
other materials made available therewith.

 

 

(d)

“Content Provider” means the Client Providers and Synacor Providers,
collectively.

 

 

(e)

“Portal Content” means Content that is free to the User and that is available
without entering a username and password.

 

 

(f)

“Premium Content” means subscription- and fee-based Content that requires a
username and password to access.

 

 

(g)

“Premium Offering” means a single product offered to Users that is made up of
one or more Premium Content Products.

 

 

(h)

“Synacor Provider” means a third party from whom Synacor obtains distribution
rights for the Synacor Sourced Content.  

 

 

(i)

“Synacor Sourced Content” means the content provided by Synacor or Synacor
Providers through Synacor.  

 

 

(j)

“Activated Business User” shall mean any Business User that has subscribed to
any one or more of the products or services in the Business Pack.  Once an
Activated Business User has subscribed to a product or service, such User shall
remain an Activated Business User for so long as such User is an Active Business
User.

 

 

(k)

“Active Business User” shall mean any Activated Business User that has used the
applicable product or service within a given month.  For purposes of the Premium
Products on the Business Portal, it will be determined whether the applicable
product or service has been used based on the following criteria:

 

(i)

For Moonfruit: Customer will be considered to have used the product if such
customer has built a User Website and such user website has shown activity
during a calendar month as evidenced by (1) the user making a change or
modification to the user website, (2) visitor traffic to the user website.

 

(ii)

For the eNOM Domain Name: Customer will be considered to have used the service
once such customer has registered a domain through eNOM until such customer
terminates the domain registration.

 

 

(l)

“Business User” shall mean any business customer of Client or its Affiliates
that is a User.

 

2.0 Delivery of Premium Content.

 

Upon Client’s consent, Synacor will make the Premium Offerings set forth in
Schedule D available to Users to purchase Subscription Accounts related
thereto.   Access to such Premium Offerings will be restricted to those Users
who have paid for a Subscription Account to such Premium Offering.  Client will
report to Synacor all of those Users who have purchased Subscription Accounts to
each Premium Offering and all users who have

 

Page 33 of 51

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

disconnected from such Premium Offerings.   Client’s Users will be required to
use a username/password to login to get access to the Premium Offerings, and
will be limited to accessing the Premium Offerings through the Client Branded
Portal.   Synacor or the applicable Synacor Provider will host the Synacor
Sourced Premium Content Products.  Client or Client Providers will host the
Client Sourced Premium Content Products unless otherwise agreed to by Synacor
and Client.

 

If the Client chooses to have  Premium Content Products made available on the
Client Branded Portal, the Client agrees to allow  End User License Agreements
(“EULA”) related to such Premium Content to be displayed on the Client Branded
Portal, which EULAs will need to be agreed upon by the User  before obtaining
access to such  Premium Content Product.

 

The terms and conditions set forth in the main body of this Agreement with
regard to Content also apply to Premium Content Products.

 

Client shall have the right to request that Synacor no longer make a given
Premium Offering available on the Client Branded Portal for new subscribers to
purchase, and upon such request, Synacor will remove the ability for Users to
purchase subscriptions to such Premium Offering from the Client Branded Portal
as soon as reasonably practicable.  In such event, subject to Content Provider
approval and the terms and conditions herein, the parties will work together to
ensure Users who have previously purchased such Premium Offerings will continue
to have access thereto.

 

3.0 User Billing.  User billing shall be the sole responsibility of the Client
unless otherwise agreed upon by the parties.

 

4.0 Premium Content Requirements.

 

Client will not, without the consent of Synacor:  (i) send any interstitials,
pop-up windows, or other messages or files to the User during the time in which
any Synacor Sourced Premium Content is displayed or (ii) sell any advertising
in, on or related to any Synacor Sourced Premium Content Product, including but
not limited to, banners, buttons, links, streaming audio or streaming video
advertisements.  

 

Client and Synacor expressly acknowledge and agree that to the extent any
Synacor Provider has required as a condition of providing its service that it
must be a third party beneficiary to this Agreement, such Synacor Provider shall
be considered a third party beneficiary solely for purposes of the enforcement
of the provisions of this Agreement relating to such  Synacor Sourced Content
made available by such Synacor Provider and that such  Synacor Provider may, in
its sole discretion, take any and all action, including but not limited to,
commencing any legal action to enforce its rights pursuant to this Agreement.

 




 

 

Page 34 of 51

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE F

TO

MASTER SERVICES AGREEMENT

SERVICE LEVEL AGREEMENT AND CUSTOMER SUPPORT PROCEDURES

                          

SERVICE LEVELS

 

 

I. General – Subsections A and B of this Section I apply to, and so long as,
email continues to be stored at [*] and [*].  Thereafter neither paragraph shall
be of any force or effect.  The remaining Subsections of this Section I continue
throughout the Term.

 

A.Client wishes to host Synacor’s Software and Client data related to the
Service within a data center it designates on hardware purchased or leased by
Client.  Synacor will provide Client a list of recommended hardware which Client
may purchase or lease.  Client will procure and provision all hardware
reasonably necessary to support and maintain the Services.  Client will ensure
that (i) the hardware and equipment associated with the Services are dedicated
solely to the Service (unless otherwise agreed to by the parties), and are
located in a caged, dedicated space within the data center, (ii) subject to
reasonable facility access rules and restrictions and emergency or exigent
circumstances during which access may be denied entirely, Synacor has authorized
remote access to the data center and the relevant hardware 24x7x365 and physical
access to the data center as necessary, and (iii) Client and any of its
employees, agents or representatives will not access, modify, move, or otherwise
disrupt the hardware or equipment related to the Service, either in person or
remotely, except in emergency situations or when otherwise agreed to by the
parties.

 

B.Client will be responsible for any outage of the data center or portions
thereof caused by Client, its employees or agents and not caused by the
equipment, Software or personnel (or agents) of Synacor.  Synacor will perform
daily onsite backups of all data to ensure recoverability of data in the event
of an outage; Client will archive the images of such backups and store offsite
in accordance with Client’s current business continuity/disaster recovery
practices.  Additionally, Client will be responsible to obtain and maintain
24x7x365 support for all hardware throughout the Term.  Client will upgrade the
hardware as reasonably necessary, including in the following instances: (a) if
the Software stack that Synacor is maintaining, whether it is Synacor Software
or other Software used in the provision of the Services, is no longer compatible
with the underlying hardware or operating system (provided that Synacor is
making the same or similar upgrade to similar equipment it uses to provide
hosting for other clients for services similar to the Services).  Synacor will
provide Client with the appropriate new hardware bill of materials (“BOM”) for
Client to procure and provision; (b) if the hardware vendor no longer supports
the underlying operating system or firmware on such hardware, then Synacor will
provide a recommended new hardware BOM for Client to procure and provision and
Client will upgrade such hardware accordingly; and (c) if any of the hardware
components fail, Client will be responsible to replace the failed component or
ensure that its hardware vendor has access to the failed hardware for
replacement, such replacement to occur as soon as reasonably practicable after
notice from Synacor or when Client otherwise becomes aware of the hardware
failure.  In the event any hardware has failed, Client will ensure that it or
its hardware support vendor works in good faith with Synacor to transition any
Software or data to the new hardware as necessary.  

 

C.Synacor shall provide, 7x24x365, the service levels in this Service Level
Agreement (“SLA”), as follows, as measured on a monthly basis.

 

D.Contact Information:  

Synacor Technical Service Support: 866.535.8286 or tss@synacor.com

Synacor Network Operations Center: [*]

Client Technical Services Support: [*]

Client NOC: [*]

Client hosting center (for escalations only): [*]

 

Each party will use commercially reasonable efforts to provide the other party
at least 30 days’ prior notice if the foregoing contact information changes.

 

 

Page 35 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

II. Monitoring and Reporting

 

A.In an effort to detect potential problems before they impact the availability
and performance of the Services, Synacor continuously monitors the status of the
systems using both automated and manual tools employed in its 24 by 7 network
operations center (“NOC”).  Synacor shall report to Client, via email to [*] and
via phone call to Technical Support Jeopardy Management at [*], immediately
after discovery, all instances (however brief) of failures to meet Portal
Availability (as defined below), Email Service Availability (as defined below)
and all other instances of incidents, outages or downtime affecting the User
registration and login system or the Service (or portions thereof), regardless
of whether or not Synacor bears responsibility for such failures, incidents,
outages or downtime.  

 

B.Synacor shall also provide Client monthly reports providing detailed
information regarding incidents, outages or downtime affecting the Client
Branded Portal (inclusive of Synacor provided Portal Content that is hosted by
Synacor in a Synacor or QCC data center) and Email Service, the duration of
such, resolution and impact to monthly SLAs.  Client will provide Synacor
monthly reports providing detailed information regarding incidents, outages or
downtime affecting the Client managed network infrastructure (network hardware
and Internet connectivity).  Synacor’s monthly reports to Client shall also
include the following information:

1.  MTA email server connections (measuring of the number of connections dropped
due to email IP blacklists or reputation services):

(i)  Accepted Connections - Total number of connections made to Synacor email
servers for Users; and

(ii) Blocked Connections - Total number of connections dropped that are made to
Synacor email servers for Users.

2.  Email statistics (measuring the effectiveness of spam filtering);

(i)  Legit Messages - Total number of emails accepted for Users;

(ii)  Blocked Messages - Total number of messages blocked for content.

(v)  Total number of messages delivered and marked as spam by the user.

3.   Compromised Account Volume - Total number of compromised User accounts of
which Synacor becomes aware; and

 

C.The parties will schedule a standing monthly operations review meeting that
will cover all metrics covered in the monthly report (which schedule of meetings
may be modified upon agreement of the parties).

 

III. Portal Availability

 

A.“Portal Availability” means that the Client-Branded Portal (inclusive of
Synacor provided Portal Content that is hosted by Synacor) is fully functional
with [*] average uptime in any calendar month.  As an example, Content Synacor
includes on the Portal from STATS and Grab Networks is not currently hosted by
Synacor and therefore not covered by the Portal Availability metrics, but
Content from AP and Events Media is hosted by Synacor.  For these purposes,
“Fully Functional” means that the applicable Service is continuously operable,
available, and responsive to Client’s Users without delay or malfunction, [*].
Portal Availability excludes:

 

(i)

downtime or degradation due to Maintenance (as described in Section VII, below)
provided that prior written notice of the maintenance window is given to Client;

 

(ii)

the inability of Users to access the Client Branded Portal, Content, or any
other Services as a result of such Users’ Internet/network connection;

(iii) the inability of Client Providers to update or deliver Content, provided
that the inability is not due, in whole or in part, to Synacor.  

(iv) downtime or degradation due to a security intrusion event as described in
Section VI SECURITY, below, or a ‘denial-of-service’ attack from external
sources outside Synacor’s control;

 

 

 

(v) downtime or degradation due to problems with Client-provided data APIs,
authentication mechanisms or similar services (except to the extent that such
problem is due to an act or

 

Page 36 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

omission of Synacor or its agents, provided Synacor knew or reasonably should
have known that it had an obligation to act);

 

(vi)

downtime or degradation of Email Services, which are covered under the separate
service level requirements of Section IV;

 

B.

Portal Availability Credits.  If Synacor fails to meet the monthly SLAs above
for any month during the Term (inclusive of the Wind-Down Period), as identified
in the monthly report given to Client, and if Client makes a request to Synacor
within [*] of the end of the month in which Synacor failed to meet the SLA, the
Portal Availability credits set forth below will be applied to Client’s account
for each month during which Synacor failed to meet the required Portal
Availability.  To the extent possible, the credits will be applied during the
billing period following the month in which such failure occurs and shall be
detailed as a separate line item on the invoice.  For example, if SLA credits
are due for failures that occurred in the month of September, such credits will
be applied to the October billing period.

 

 

a.

A credit of [*] of the monthly Platform Fees identified in Attachment A in the
applicable month, plus an additional [*] of such fees for every increment of [*]
by which Portal Availability fails to meet the required percentage, up to a
maximum of [*] of the Platform Fees which would otherwise have been payable by
Client to Synacor for the applicable month.  

 

 

b.  

Chronic Portal or Synacor-hosted Content Unavailability.  Client shall receive
the credits set forth in (a) above, and in addition shall have the right to
terminate the Agreement for cause upon 30 days written notice to Synacor, in the
event that the Client Branded Portal or Synacor-hosted Content is unavailable
for the duration of any of the following:

[*]

 

 

IV. Email Service Availability

 

A.  “Email Service Availability” means that the Email Services provided to
Client, as described in subsections (i) through (iv) below, are Fully Functional
with 99.9% average uptime in any calendar month.

 

(i). Webmail – core webmail features, including login, folder view, message
view, and message composition.

 

(ii). Post Office Protocol (“POP”) – POP and Internet message access protocol
(“IMAP”) access will be subject to the [*] Portal Availability measurement.  

 

(iii). Incoming SMTP – [*] of incoming email will be delivered to the
recipient’s mailbox within [*] minutes of receipt at Synacor’s SMTP servers,
except where Synacor is receiving substantially more email than is normally
received a denial-of-service attack or a severe increase in the amount of
unsolicited email.

 

(iv). Outgoing SMTP – delivery of outgoing messages can be affected by a number
of factors, including deferrals or rejections by receiving SMTP servers, faulty
mail exchanger (“MX”) records, and Internet transit.  However, Synacor
guarantees that [*] of all outgoing email will be sent to its destination within
[*] minutes, provided, however, that Synacor shall not be responsible for
whether emails are received or accepted by the destination email.

 

B.  For all email transactions and processing, Synacor shall, for security
reasons, use Port 587 and exclude the use of Port 25.

 

C.  Email Service Availability excludes the following situations (to the extent
beyond Synacor’s reasonable control) provided, however, that sections (v), (vi),
(vii), and (ix) shall only apply for so long as and with regard to email stored
in [*] or [*]:

 

 

(i)

mass mailings [*] by Client without prior notification to Synacor (so Synacor
can mitigate systems impacted by such actions);

 

Page 37 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

(ii)

a User being blocked or Client being blacklisted by a third-party as a result of
mass mailings by Users;

 

(iii)

attacks perpetrated by compromised accounts (defined as an email account that an
unauthorized user has gained access to and is able to act on behalf of the
authorized User);

 

(iv)

open email relays on the Client’s network that are not managed by Synacor;

(v)  downtime or degradation due to Client’s or its data center’s failure to
permit Synacor remote access to the data center or the hardware on which the
Service related Software and data reside;

 

(vi)

downtime or degradation due to a failure of Client’s hardware or bandwidth
dedicated to the e-mail Services;

(vii) downtime or degradation due to Client’s failure to comply with its
obligations under this Schedule F or Schedule G; and

(viii) downtime or degradation due to Client’s failure to provide notice as set
forth in Section V, below.

(ix)   downtime or degradation due to a failure of Client’s data center
(including, but not limited to, any failure related to power or cooling) not
resulting from the act or omission of Synacor or its agents.

 

D.  Due to the distributed architecture Synacor uses to deliver Email Services,
it is likely that downtime (email system unavailability) or degradation may only
affect a subset of the total user base.  In the event of a failure of one or
more mail-drop servers, downtime (system unavailability) will be calculated
based on the affected Users as a percentage of the total User base.  For
example, if 10% of the User base was affected by the email system unavailability
for 30 minutes, the official downtime would be 3 minutes.  

 

E.  Email Service Availability Credits.   If Synacor fails to meet the monthly
SLAs above for any month during the Term (inclusive of the Wind-Down Period), as
identified in the automated monthly report given to Client,   and if Client
makes a request to Synacor within 30 days of the end of the month in which
Synacor failed to meet the SLA, the Email Service Availability credits set forth
below will be applied to Client’s account for each instance of Synacor’s failure
to meet the required Email Service Availability.  To the extent possible, the
credits will be applied during the billing period following the month in which
such failure occurs and shall be detailed as a separate line item on the
invoice.  For example, if SLA credits are due for failures that occurred in the
month of September, such credits will be applied to the October billing period.

 

 

a.

A credit of [*] of the monthly Email Fees identified in Attachment A in the
applicable month, plus an additional [*] of such fees for every increment of [*]
by which Email Service Availability fails to meet the required percentage, up to
a maximum of [*] of the fees for Email Services which would otherwise have been
payable by Client to Synacor for the applicable month.

 

 

b.

Chronic Email Service Unavailability.  Client shall receive the credits set
forth in (a) above, and in addition shall have the right to terminate the
Agreement upon 30 days written notice to Synacor, in the event that Email
Services are unavailable for the duration of any of the following:

[*]

 

V. Client Changes and/or Actions

 

Prior to taking any of the actions identified below, and unless different (or
no) notice requirements with respect to any such actions are agreed upon in a
written implementation plan, Client shall give Synacor notice, as set forth
below, with respect to the various actions set forth below:

 

 

 

Action / Change

Required Notification

Addition, by the Client, of third-party Content or application to the system
(for example, advertising or marketing promotions) that is not routine or
otherwise the subject of an

integration plan.

Client will provide full technical details of proposed change to Synacor 2 weeks
prior to implementation.

 

Page 38 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Insertion, by the Client or its delegates, of

HTML Content using Synacor’s content publishing interfaces and APIs.

Client will notify Synacor at least [*] prior to insertion.

Addition of new cookies to portal or webmail domain or q.com domain (or other
domains managed by Synacor on behalf of the Client under this Agreement) by
Client or third party acting on behalf of Client.

Client will notify Synacor at least [*] prior to implementation.

Promotions or other marketing activities that Client reasonably believes will
increase Client Branded Portal usage by [*] or more.

Client will notify Synacor at least [*] prior to undertaking such promotions or
marketing activities.

Material changes to Synacor-facing APIs and data exchange mechanisms.

Client will use reasonable efforts to notify Synacor at least [*] prior to
implementation.

Changes to the hosting facilities (inclusive of managed network infrastructure,
and exclusive of a move of the data center which would require more advanced
notice) and/or bandwidth provided to Synacor hereunder.

Client will notify Synacor at least [*] prior to undertaking maintenance or
testing that Client reasonably believes will impact Synacor’s provision of the
Services.

Sending of mass emails by Client.

Client will notify Synacor at least [*] prior to mailings to [*] or more of HSI
Subscribers.

Changes / configurations to name service, including MX record.

Client will notify Synacor at least [*] prior to implementation.

 

VI. Security

 

A.Synacor’s security team proactively evaluates network security risk, inclusive
of risk to the system and Services, develops and implements policies and
incident prevention programs, educates management and staff about security
policies, and handles computer security incidents.

 

B.System Intrusion. In the event of a system intrusion by an unauthorized person
or malicious code, affected parties will be notified and a solution will be
implemented.  Notification of such events to Client by Synacor will occur upon
confirmation by Synacor’s security team that there was a bona fide intrusion
event, but in no event later than 3 days after the event.

 

C.Network Security.  Synacor will at all times during the Term maintain network
firewalls, load balancers and intrusion detection devices to prevent, among
other problems, unauthorized access to the network infrastructure and
systems.  Network attacks such as denial-of-service attacks are logged.  Synacor
will notify Client when such attacks are detected and collaborate with Client to
assess the validity of such attacks.  Synacor shall at all times during the Term
encrypt data during the Client authentication process and Synacor shall update
Client should changes occur to such process.

 

D.Physical Security.  As between the parties, for [*] Client and for [*] and [*]
Synacor, shall be responsible to ensure the physical security of the data center
and the hardware and equipment dedicated to the Services and system.  With
regard to any failure to maintain security of the hardware in the respective
data centers, the other party shall be entitled to relief from the applicable
SLAs as outlined above.  

 

E.Phishing Attacks/Attempts.  In addition to the foregoing, Synacor shall
promptly notify Client’s security team, at a number or e-mail address (Client
may request that these notifications occur via email) as provided by Client to
Synacor, of all instances of phishing identified by Synacor and directed at
Users.

 

 

VII. Maintenance Windows

 

A.Synacor may reserve one or more windows for weekly application
revision/infrastructure maintenance, should the need for such maintenance
arise.  Typically Synacor conducts maintenance in a 4 hour window from 1:00am to
5:00 am Mountain Time every Monday (“Scheduled Maintenance Window”) and will use
commercially

 

Page 39 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

reasonable efforts to perform such maintenance during times of least impact to
Users.  However, Synacor may move or add maintenance windows as necessary.  In
the event maintenance will be needed during the Scheduled Maintenance Window,
Synacor will notify the Client no less than 2 business days prior to the
window.  In the event a maintenance window needs to be moved or added, Synacor
will gain written approval from Client of the day and specified window of time
for such maintenance prior to conducting such maintenance.  If it is determined
during the conduct of any maintenance that the maintenance will run over the
allotted or agreed window, Client will be notified immediately via e-mail to [*]
and via phone call to Technical Support Jeopardy Management at [*] and be asked
to provide, at its reasonable discretion, approval for the extension, and
receive regular updates until the maintenance is complete.  During these
maintenance windows and any approved extensions thereof, the system and Services
may be unavailable to Client and Client’s Users.  Scheduled Maintenance Windows
and any approved extensions thereof are not counted against Portal or Email
Availability percentages.  

 

VIII. Emergency Maintenance Notification

 

A.In the event that maintenance is required outside of the Scheduled Maintenance
Windows and it will adversely affect Client’s Users, Synacor will notify Client
about the emergency maintenance window as soon as Synacor determines such
emergency maintenance window is needed.  Notification will detail the expected
degree of adverse effect on the applicable Service or availability
thereof.  Emergency maintenance windows are counted against Portal or Email
Availability percentages (as applicable), unless Synacor and Client mutually
agree otherwise in writing (email being sufficient for this purpose).  

 

IX. Customer Support Procedures

 

A.Incident Management.

 

Tier 1 – Client will provide first level support to Users, consisting of: (i)
handling questions from Users regarding customer/technical support, order
processing, and use of the Service; and (ii) accepting and responding to problem
calls from Users relating to the Service; (iii) supporting User devices and
underlying Client systems and architecture; and (iv) providing notification to
Synacor of changes, maintenance, and outages of underling systems that may
affect Service.

 

Tier 2/Tier 3 – Synacor will provide second level support to Client, consisting
of: (i) accepting and responding to problem escalations reported by
representatives of Client with regard to problems that cannot be resolved by
Client; (ii) resolving reported problems; (iii) providing notification to Client
of changes, maintenance, and outages of underlying systems that may affect
Service.

 

Synacor will provide Client the following:

 

(i)

Technical support offered in English.

 

(ii)

Email address for submitting 2nd level support incidents to Synacor.

 

(iii)

Phone support 24 hours a day, 7 days a week.  

 

 

B.Priority.  Client will estimate the priority at the time the incident is
reported.  The priority can change at any time during the process.  Incidents
will be categorized by product category, with the following priorities
definitions:

 

Priority 1 (P1) means that the system or Service is substantially
non-operational such that it causes severe commercial impact and there are no
known workarounds.

 

 

Priority 2 (P2) means a problem with the system or Service that causes
significant commercial impact which cannot be resolved (temporarily) by
workarounds.

 

Page 40 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Priority 3 (P3) means a non-critical problem or incident with the system or
Service where Client is able to continue to utilize the system or Service and a
workaround is not available.

Priority 4 (P4) means an incident that is not a P1, P2, or P3 incident, is
non-critical, and for which an applicable workaround is available.

“Support Response Time” means the elapsed time between the incident escalation
by Client and the time within which Synacor begins support as verified by a
verbal or email confirmation to Client.

Standard Support Response Times are as follows:

Incident Priority

Initial Synacor Response

System Fix or Workaround Implemented

P1

[*]

[*]

P2

[*]

[*]

P3

[*]

[*]

P4

[*]

[*]

A chronic failure to meet these timeframes, other than P3 and P4 fix and
workaround timeframes (with “chronic” defined as 5 failures in any 3-month
rolling period), shall give rise to a Client right to terminate the Agreement on
30 days’ written notice.

C.Synacor will be responsible for the control and management of incident calls
and assignment of priority and escalation to resources within Synacor in its
sole and absolute discretion.  Client reserves the right to escalate as
reasonably required should stated response times not be met or response is not
detailed enough for Client to manage overall customer response (IVR, internal
escalation, etc).  

X.  Escalation Path

 

 

A.

The escalation process consists of the reporting, troubleshooting, diagnosis,
and resolution processes.  The table below sets forth the time within which a
specified Synacor employee or agent will respond to contacts regarding any
system or Service incidents, outages or failures or any support inquiries
identified by either Client, Synacor or any Content Provider.  All incidents are
initially assigned to a Synacor support engineer to be addressed substantially
in accordance with the Standard Support Response Times set forth above and will
thereafter follow the escalation path set forth below; upon reasonable request
by Client, Synacor will move an escalation from the Standard Support Response
Times to the escalation path set forth below.  However, Synacor may choose from
time to time to handle issues outside of the escalation path indicated below if,
in Synacor’s reasonable judgment, such issues either need to be escalated more
quickly or can be resolved without escalation, but in any such event Synacor’s
response time shall not exceed the response times set forth above.

 

 

Escalation Levels

 

 

Escalation Response Time

 

Synacor

(individual contacts and phone numbers may change from time to time upon written
notice)

Level 1


Synacor Technical Support Agents available 24 hours per day, 7 days per week for
portal issues.  M-F for vendor issues, provided that severe incidents will be
initially supported by Synacor and escalated to the relevant vendor during
weekends as well.

Synacor TSS Team

tss@synacor.com

1.866.535.8286

Level 2

 

Level 2 should be contacted if the issue is not answered within 15 minutes.  

Support Supervisor

 

Level 3

Level 3 should be contacted if the issue is not answered within 15

Operations Suppor

 

 

 

 

 



 

Page 41 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

 

minutes from either Level 1 or Level 2.

Manager

 

Level 4


Level 4 should be contacted if the issue is not answered within 30 minutes from
Level 1, Level 2 or Level 3.

Account Manager

 

 

 

 

 

 

 

 

 

 

Page 42 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE G

TO

MASTER SERVICES AGREEMENT

 

HOSTING SERVICES

 

1.General.  This Schedule G shall apply solely with respect to hosting services
and equipment provided by Client for either [*] or [*].  

 

(a)All aspects of where the hosting of the Services will be provided and how the
hosting of the Services will be provided shall be determined in Client’s
reasonable discretion, provided that Client will discuss any proposed changes
thereto with Synacor to the extent such changes have the potential to impact
delivery of the Services; Client may change the where or how of hosting on
reasonable advance notice to Synacor.  The hosting provided by Client includes a
high-speed network connection to the Internet via an Ethernet LAN connection
from the CPE to the Qwest Communications Corporation (“QCC”) backbone through
which Synacor will have continuous access, subject to the Hosting SLA set forth
in Exhibit 1 to this Schedule G.  Neither QC nor QCC exercises any control over
Synacor’s content (e.g., text, data, images, sounds, programs, code, etc.) and
other materials transmitted through the hosting services hereunder.

 

2.Hosting Terms.  

 

(a)Premises.  

 

(i)License Grant.  Client hereby grants Synacor a limited, personal,
non-exclusive, non-transferable license (“License”) to, when invited by Client,
access the area within a QCC CyberCenter (the “Premises”) where the System and
Services equipment and Software are hosted, as reasonably necessary in order to
install, maintain and operate the System, Software and Services resident in or
provided via equipment located in the Premises.  Synacor, through its Authorized
Representatives (with “Authorized Representative” meaning one of no more than 6
individuals (e.g., employee, contractor, etc.) that Synacor designates in
writing as having authority to access the Premises on Synacor’s behalf), may,
when permitted, access and use the Premises only for the foregoing purposes and
to interconnect with QCC’s network.  

 

(ii)Direct Physical Access to Premises.  Whenever accessing the Premises,
Synacor and its Authorized Representatives will comply with the requirements of
any lease, policies, rules and regulations of QCC or its lessor, including, but
not limited to, the Qwest Standards for Facility Security and Rules of Conduct
(the “Standards”) to the extent provided to Synacor by Qwest.  Such Standards
are subject to change at QCC’s sole discretion, and Qwest will provide Synacor
with updates as changes are made.  The following items are prohibited in the
Premises: explosives, tobacco-related products, weapons, cameras (e.g., video,
web, etc.), video tape recorders, hazardous materials, flammable liquid or gases
or similar materials, electro-magnetic devices, or other materials or equipment
that QCC, at any time and at its sole discretion, deems prohibited.  Only
Authorized Representatives are permitted to access the Premises on Synacor’s
behalf.  QCC, at its sole but reasonable discretion, may refuse to allow an
Authorized Representative to enter the Premises.  If refusal of Authorized
Representative is unreasonable and is the cause of Service downtime or
degradation, Synacor will not be liable for SLA credits under Schedule F to the
extent of Client’s cause of the downtime or degradation.  Authorized
Representatives entering the Premises may, at QCC’s sole discretion, be required
to be accompanied by an authorized employee or agent of QCC (the “Escort”).  All
of Synacor’s work in the Premises will be performed in a safe and workmanlike
manner.  Synacor and its Authorized Representatives will not alter or tamper
with any property or space within the CyberCenter.  Synacor’s work operations in
the Premises may be suspended if, in Escort's sole discretion, any hazardous
conditions arise or any unsafe or insecure practices are being conducted.  In
order to provide Synacor with physical access to the Premises and proximity to
equipment owned by third parties, Synacor will at all times during which it or
its agents access(es) the Premises, at its own cost and expense, carry and
maintain the following insurance coverage with insurers having a minimum
“Best’s” rating of A VII (A-7): (a) commercial general liability insurance
covering claims for bodily injury, death, personal injury, or property damage
(including loss of use) occurring or arising out of the license, use or
occupancy of the Premises by Synacor, including coverage for premises-operation,
products/completed operations, and contractual liability with respect to the
liability assumed by Synacor hereunder, with limits not less than $2,000,000 for
each occurrence, $4,000,000 for general aggregate, $2,000,000
for products/completed

 

Page 43 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

operations, and $2,000,000 for personal and advertising injury; (b) workers’
compensation insurance with statutory limits as required in the state(s) of
operation and providing coverage for any employee entering onto the Premises,
even if not required by statute; (c) employer’s liability or “Stop Gap”
insurance with limits of not less than $100,000 each accident; and (d)
comprehensive automobile liability insurance covering the ownership, operation,
and maintenance of all owned, non-owned, and hired motor vehicles used in
connection with travel to, from and around the CyberCenter and Premises, with
limits of at least $1,000,000 per occurrence for bodily injury and property
damage.  The insurance limits required herein may be obtained through any
combination of primary and excess or umbrella liability insurance.  Synacor will
forward to Client certificate(s) of such insurance upon the effectiveness of
this Schedule and upon any renewal of such insurance during the term.  The
certificate(s) will provide that: (x) Client and QCC be named as additional
insured; (y) 30 days prior written notice of cancellation, material change or
exclusion to any required policy will be given to Client; and (z) coverage is
primary and not excess of, or contributory with, any other valid and collectible
insurance purchased or maintained by Client or QCC.  If Client moves the hosting
services to a different facility, Synacor may be required to obtain different or
additional insurance and/or to have additional parties named as additional
insureds.

 

(iii)Remote Access.  Subject to subsection (iv), below, Synacor will be given by
Client the continuous ability to remotely access the System, Software and
Services resident in or provided via equipment located in the Premises.  Such
remote access shall be conducted at all times in accordance with industry
standard practices with regard to the safety, security and integrity of the
System, Software and Services and all equipment in the Premises.  Synacor’s
remote access may be suspended if, in Client's sole and reasonable discretion,
any hazardous conditions arise or any unsafe or insecure practices are being
conducted.  

 

(iv)Synacor may not use any Client or QCC equipment or the Premises for any
purposes other than as minimally necessary to do so in order to fulfill its
obligations under the Agreement.  SYNACOR UNDERSTANDS AND AGREES THAT, TO THE
EXTENT IT DISTURBS, INTERRUPTS OR DAMAGES ANY QCC OR CLIENT EQUIPMENT OR
PROPERTY IN THE PREMISES WHILE ACCESSING (DIRECTLY OR REMOTELY) THE PREMISES OR
THE SOFTWARE OR SYSTEMS OR EQUIPMENT IN THE PREMISES UPON WHICH THE SERVICES
RESIDE OR ARE PROVISIONED, SYNACOR SHALL HAVE FULL RESPONSIBILITY AND LIABILITY
FOR SAME AND SHALL NOT BE RELIEVED OF ANY OBLIGATIONS IN THE AGREEMENT RELATED
TO THE PERFORMANCE OF THE SERVICES, INCLUDING, BUT NOT LIMITED TO, THE
OBLIGATIONS IN SCHEDULE F.  Synacor will defend, indemnify, and hold harmless
Client and QCC and their Affiliates and contractors from any third party Claims
arising out of or related to any damages caused by Synacor, its Authorized
Representatives, employees, agents or contractors to any part of the CyberCenter
or the equipment, data or networks of Client, QCC or QCC's customers.

 

(b)Maintenance.  QCC will conduct routine, scheduled maintenance within its
CyberCenters, during which time the Premises and equipment, Software and Systems
therein may be inaccessible by Synacor or unable to transmit or receive
data.  QCC or Client will notify Synacor at least 2 business days prior to such
maintenance being performed, and of the potential implication or impact
thereof.  Client shall not be entitled to any credits under Schedule F to the
extent any downtime or degradation of the Software, Systems, or Services occurs
as a result of such maintenance.  Client and/or QCC may periodically enter the
Premises to conduct routine or emergency inspections of the space and all
equipment located therein.

 

(c)Disclaimer of Warranties.  CLIENT AND QCC DISCLAIM ALL EXPRESS OR IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE, NONINFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, RELATED TO THE HOSTING AND
OTHER SERVICES PROVIDED UNDER THIS SCHEDULE.    

 

(d)Escalations.  Initial hosting escalation calls/requests shall be made to
QCC’s First Touch Response (“FTR”) desk at [*].  FTR will escalate as necessary
with a QCC manager.  [*] should also be contacted or copied on all
calls/requests.  Additional escalation contacts may be provided by Client, as
appropriate, at installation of Synacor software/equipment in the CyberCenter. 
When making escalation calls/requests, Synacor shall define the nature of the
emergency in accordance with the following tables:




 

 

Page 44 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

Table 1: Trouble Ticket Severity Level Definitions

 

Severity

Description

Example

1

Trouble

Entire CyberCenter affected

•Multiple network circuit outage

•Router/switch problem

•Network outage

2

Trouble

•Multiple customers affected

•Single customer server(s) inoperable

•Web site inaccessible

•QCC-managed firewall inoperable

•Hacking issue

All backups for all customers in one CyberCenter failed to start and/or
complete.

•Multiple servers down for multiple customers

•Server(s) down for single customer

•Web site down

•QCC-managed firewall down

•Master backup servers down

•Entire silo down

3

Trouble

•Partial server outage

•Single client hardware device impaired

•Customer software application issue

•Network latency

•Customer firewall partially impaired

•Scheduled backup failed within customer’s defined backup window (single or
multiple customers, but not all customers in CyberCenter)

•QCC internal machine impairments or outages

•HPOV configuration issues

oQCC finds that it is monitoring an invalid IP

oQCC finds that it is not monitoring all the IPs that belong to the customer
(customer added one, but QCC didn’t know that QCC needed to be monitoring
because QCC wasn’t notified)

•Hardware on server is inoperable (drive, CPU board, or memory chip)

•Third party software application issue (Cold Fusion, database or email issue,
application release caused server impairment)

•High disk usage

•High CPU utilization

•Web site accessible, but customer is having problems with their firewall.

•QCC internal machines, such as jumpstarts, BUNS, syslogs are impaired or down
completely

•Received alarm on invalid or incorrect IP

•Master server down when no backups are running.

 

 

 




 

Page 45 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Table 2: Request, Informational, and Question Ticket Types and Severity Levels

Request, Informational, and Question tickets are all coded as severity 4.  All
service requests are coded as Requests; Informational Tickets are company
records of events that serve to inform the organization of non-service impacting
issues.  Table 2 shows examples of each ticket type.  Although NTM allows users
to open Question tickets, Hosting Operations does not recognize them and all
customer questions or requests for information should be opened as Request
tickets.  

 

Ticket Type

Example

Severity 4 – Informational

•Scheduled backup failed on first or second attempt, but the re-scheduled backup
was completed within the customer’s defined backup window

•Alarm created by monitoring applications, but there was no problem found after
troubleshooting.

•Server inoperable due to maintenance work performed by customer

•Server removed or uninstalled by Qwest or QCC

•Customer contacts FTR to inform that they are performing maintenance on their
Basic or Enhanced machine

•CyberCenter contacts FTR to inform of customer escort

Severity 4 – Request

•All service requests such as the following:

oReboot on a machine that is operable

oRestore (data, web page, application)

oRun backup

oNew IP address

oModification of HOT data

oAfter Action Report

oCyberCenter or CyberCentral tour

Question

•All Question tickets should be opened as Request tickets

 

 

 

 

 




 

Page 46 of 51

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

Exhibit 1

To

Schedule G

of the

Master Services Agreement

 

Hosting and Network SLA

 

1.Definitions.  Unless defined herein, capitalized terms will have the
definitions assigned to them in the Agreement or as defined in an applicable
Schedule thereto.

 

2.Hosting SLA.  The Service Level Agreements (“SLAs”) applicable to the hosting
services obtained by Client are as set forth below.  Client will provide Synacor
with dedicated bandwidth to access the hosting facilities provided by Client and
Client’s equipment therein dedicated to the Synacor Services (as described in
this Schedule) with 99.9% average service availability (uptime) measured during
each calendar month (the “Hosting SLA”).  

 

3.   Service Credit Exceptions; Maximum Credits.  Service credits will not be
available in cases where the Hosting SLA is not met as a result of: (i) the
negligence, acts, or omissions of Synacor, its authorized representatives,
employees, contractors, or agents, including, without limitation, any breach of
the obligations of Synacor under the Agreement; (ii) the failure or malfunction
of equipment, applications or systems not owned, leased, licensed, or operated
by Client; (iii) scheduled maintenance, alteration, or implementation (provided
that Client provides prior notice as required by the Agreement); or (iv) the
inability of Synacor to access Client’s equipment or the dedicated bandwidth
used to access the hosting facility attributable to problems with the Synacor
APIs, internal systems, software, hardware not hosted within the Client obtained
hosting facilities, third party attacks of any kind, or internet failure.  The
Hosting SLAs only apply to dedicated bandwidth and hosting services obtained by
Client for the hosting of Client equipment dedicated to the Client Branded
Portal and e-mail Service.  Accordingly, Synacor is solely responsible for
administering and managing all aspects of its application(s).  There are no SLAs
associated with the availability (or unavailability), administration, or
management of Synacor’s applications, database tables, or other internal
features.  Synacor’s remedies for any and all claims relating to the hosting
services provided by Client will be limited to those set forth in this Hosting
SLA.  

4.  Credits.  If Client fails to meet the Hosting SLAs, as measured by Synacor
or QCC, Synacor shall be entitled to a service credit in the amount of:
[*].  Additionally, Synacor shall be relieved of its obligation to pay credits
under Schedule F to the extent such obligation would otherwise result from
Client’s failure to meet the Hosting SLAs.

5.  Credit Requests.  To receive Hosting SLA credits, Synacor must request such
credit from Client (based upon monthly reporting to be provided by Client during
the monthly service quality meetings) within 30 calendar days from the date the
relevant Hosting SLA goal was not met.  A credit will be applied only to the
month in which the event giving rise to the credit occurred.  Outages spanning
month-end will be handled as a single outage and credited appropriately.




 

Page 47 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE H

TO

MASTER SERVICES AGREEMENT

 

User Experience

 

[*]

 

 

 

The Parties will maintain a persistent visible feedback mechanism on
centurylink.net. Client will [*] perform the initial feedback review and
analysis.  The Parties will evaluate these feedback analyses monthly, and
identify and appropriately prioritize projects for improving the products.

 

[*].  Synacor and Client will actively track and report to each other customer
experience enhancements. [*] the parties will review customer experience
projects implemented [*].  Projects should be associated with corresponding
customer feedback [*] when applicable.  

 

Synacor and Client will incorporate customer experience and retention metrics in
a standard scorecard that will be reviewed [*].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

Page 48 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE I1

TO

MASTER SERVICES AGREEMENT

 

List of Competitors

 

 

[*]




 

Page 49 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

SCHEDULE I2

TO

MASTER SERVICES AGREEMENT

 

List of Competitors

 

Suppress ads and paid search results from the following Client competitors:

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 50 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED                               EXHIBIT 10.3

 

EXHIBIT A

Supplier Acknowledgement and Certification

Corporate ethics and Compliance Program

 

CenturyLink has adopted various policies and procedures that govern CenturyLink
and its employees’ interaction with its contractors and vendors.  The general
intent of these policies is to ensure that all our vendors are treated fairly
and equally and that CenturyLink receives the most competitive bids for the
products and services it purchases, without the inappropriate influence of
either personal or financial relationships.

 

As a vendor partner, you play an important role in helping us assure compliance
with these policies.  CenturyLink’s corporate compliance policies can be fairly
summed up by two simple propositions:  (i) no CenturyLink employee should seek
or accept, and no vendor should offer or be put at any competitive disadvantage
by failing to offer, any compensation or other material benefit or favor and
(ii) no CenturyLink employee should have any interest, whether directly or
through family or business relationships, in any work any vendor performs on
behalf of CenturyLink without having first fully disclosed and received approval
of such interest from CenturyLink Corporate Ethics and Compliance.  The policies
themselves are detailed in the Code of Conduct, which can be obtained on-line at
http://www.centurylink.com/static/PDF/AboutUs/Governance/Code_of_Conduct.pdf (If
you do not have access to the Internet, a hard copy of the CenturyLink Code of
Conduct can be obtained from CenturyLink upon written request).  

 

We expect our employees to conduct themselves with the highest degree of honesty
and integrity.  IF YOU SUSPECT ANY VIOLATIONS OF THESE PRINCIPLES YOU SHOULD
IMMEDIATELY CONTACT THE centurylink integrity line AT [*].  YOUR COMMUNICATION
WILL BE TREATED CONFIDENTIALLY.

 

To further assist CenturyLink in its monitoring of its compliance programs, the
undersigned contractor (“Supplier”) hereby: (i) acknowledges that it has
obtained a copy of CenturyLink’s Code of Conduct and Supplier Code of
Conduct  located at url;
http://www.centurylink.com/aboutus/docs/CenturyLink_Supplier_Code_of_Conduct.pdf,
(ii) agrees to conduct its affairs with CenturyLink in full conformity with the
terms and principles of the Supplier Code of Conduct, (iii) agrees to refrain
from soliciting or encouraging any other person to violate the terms or
principles of CenturyLink’s Code of Conduct or Supplier Code of Conduct, and
(iv) agrees that it will promptly report to CenturyLink’s Integrity Line any
violation of CenturyLink’s compliance policies of which it may become aware.

 

Supplier also understands that it is a violation of CenturyLink policies for any
CenturyLink employee or any person who is affiliated with any CenturyLink
employee through family or business relationships to conduct business with
CenturyLink, or have any direct or indirect economic interest in any work
performed on behalf of CenturyLink, without having received explicit approval
from CenturyLink Corporate Ethics and Compliance to have such interest.  

 

 

We appreciate your assistance in helping us achieve CenturyLink’s objectives,
and we greatly appreciate your assistance in helping us ensure the quality and
effectiveness of our Compliance Programs.  If you have any questions about this
form or the information which it requests, please feel free to contact members
of the Ethics and Compliance team by contacting the CenturyLink Integrity Line
at [*].

 

 

 

Page 51 of 51

[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.